REPUBLIC OF KENYA

MODEL PRODUCTION SHARING CONTRACT
TABLE OF CONTENTS

Clause

PART I - SCOPE AND INTERPRETATION

1 - Scope and interpretation.

PART II - TERM, EXPLORATION, OBLIGATIONS AND TERMINATION
2- Term.

3 - Surrender.

4 - Minimum exploration work and expenditure obligations.

5 - Surface fees

6 - Termination

PART III - RIGHTS AND OBLIGATION OF THE CONTRACTOR
7 - Rights of the contractor.
8 - General standards of conduct.
9 - Joint liability and indemnity.
10 - Wells and surveys.
11 - Offshore operations.
12 - Fixtures and installations.
13 - Local employment and training.
14 - Data and samples.

15 - Reports.
PART IV - RIGHTS AND OBLIGATION OF THE GOVERNMENT
16 - Rights of the Government.

17 - Obligations of the Government.

PART V - WORK PROGRAMME, DEVELOPMENT AND PRODUCTION
18 - Exploration work programme.
19 - Discovery and evaluation work programme.
20 - Development plan and development work programme.
21 - Unitization.
22 - Marginal and non-commercial discoveries.
23 - Natural gas.
24 - Production levels and annual production programme.
25 - Measurement of Petroleum.

26 - Valuation of Crude Oil and Natural Gas.

PART VI - COST RECOVERY, PETROLEUM SHARING MARKETING AND
PARTICIPATION

27 - Cost recovery, production sharing and income tax.
28 - Government Participation.

29 - Domestic consumption.
PART VII - BOOKS, ACCOUNTS, AUDITS, IMPORTS, EXPORTS AND FOREIGN
EXCHANGE

30 - Books, accounts and audits.
31 - Preference to Kenyan goods and services.
32 - Exports and imports.

33 - Exchange and currency controls.

PART VIII - GENERAL
34 - Payments.
35 - Assignment.
36 - Manager, attorney and joint operating agreement.
37 - Confidentiality.
38 - Force majeure.
39 - Waiver.
40 - Governing law.
41 - Arbitration.
42 - Notices.
43 - Headings and amendments.

APPENDICES

"A" The contract area.
"B" Accounting procedure.
"C" Participation agreement.

"D" Performance Bond.
PRODUCTION SHARING CONTRACT
BETWEEN

THE GOVERNMENT OF THE REPUBLIC OF KENYA

This CONTRACT, is made and entered into on the .
see by and between the Government of the Republic of Kenya
(hereinafter referred to as the "Government") represented for the purpose of this
contract by the Minister for the time being responsible for energy (hereinafter
referred to as the "Minister") and.
deeeeseeee ; incorporated under the laws of .................and having established a
place of business at ............. cee cee cece eens , Kenya (hereinafter referred to as the
"Contractor").

(Note: to be amended in case of a contractor consisting of several entities)

The Government and the Contractor herein are referred to either
individually as "Party" or collectively as "Parties".

WITNESSETH:

WHEREAS the title to all petroleum resources existing in their natural
conditions in Kenya is vested in the Government; and

WHEREAS the Government wishes to promote and encourage the exploration
and the development of petroleum resources in and throughout the Contract Area; and

WHEREAS the Contractor desires to join and assist the Government in
accelerating the exploration and development of the potential petroleum
resources within the contract area: and

WHEREAS the Contractor has the financial ability, technical
competence and professional skills necessary to carry out the petroleum
operations hereinafter described; and

WHEREAS in accordance with the Petroleum (Exploration and
Production) Act (Cap 308) laws of Kenya, 1986, enacted by the Parliament of
the Republic of Kenya, agreements, in the form of production sharing contracts,
may be entered between the Government and capital investors;

5
NOW THEREFORE in consideration of the undertaking and covenants
herein contained, the Parties hereby agree as follows:

PARTI

SCOPE AND INTERPRETATION
1 SCOPE

This contract is a production sharing contract, in accordance with the provisions
herein contained.

The Contractor shall -

(a) be responsible to the Government for the execution of the petroleum
operations contemplated hereunder in accordance with the provisions of this
contract and is hereby appointed and constituted the exclusive legal entity to
conduct petroleum operations in the contract area for the term hereof;

(b) provide all capital, machinery, equipment, technology and personnel
necessary for the conduct of petroleum operations;

(c) bear the risk of petroleum costs required in carrying out petroleum
operations and shall therefore have an economic interest in the development of
the petroleum deposits in the contract area. Such costs shall be included in
petroleum costs recoverable as provided in clause 27 hereof.

During the term of this contract, the total production achieved in the conduct of
the petroleum operations shall be divided between the parties hereto in
accordance with the provisions of clause 27 hereof.

2. INTERPRETATION

In this contract, words in the singular include the plural and vice versa,
and except where the context otherwise requires:

"accounting procedure" means the accounting procedures and
requirements set out in Appendix "B" attached hereto and made an integral part
hereof;

"the Act" means the Petroleum (Exploration and Production) Act;

6
"affiliate" means a person directly or indirectly controlling or controlled
by or under direct or indirect common control with another person, and "control"
means the ownership of at least fifty percent (50%) of voting rights in that
person;

"barrel" means a quantity consisting of 158.987 litres at standard
atmospheric pressure of 1.01325 bars and temperature of fifteen degrees
centigrade (15 C);

"calendar quarter" or "quarter" means a period of three (3) consecutive
months commencing with the first day of January, April, July and October;

"calendar year" means a period of twelve (12) consecutive months
commencing with the first day of January in any year and ending the last day of
December in that year, according to Gregorian calendar;

"commercial discovery" means a discovery of petroleum which has been
duly evaluated in accordance with the provisions of clause 19, and which can be
produced commercially according to good international petroleum industry
practice, after the consideration of all pertinent technical and economic data;

"commercial production" means the quantity of petroleum produced on a
regular basis from a commercial discovery, saved and not used in petroleum
operations;

"Constitution" means the Constitution of the Republic of Kenya;

"contract area" means the area covered by this contract, and described in
Appendix "A" and any part thereof not previously surrendered;

"contract year" means twelve (12) consecutive calendar months from the
effective date or from the anniversary thereof;

"contractor" means the contractor, its successors or any assignee or
assignees of any interest of the contractor under this contract, provided that the
assignment of any such interest is accomplished pursuant to the provisions of
clause 35 hereof;

"crude oil" means all hydrocarbons regardless of gravity which are
produced at the wellhead in liquid state at atmospheric pressure, asphalt
ozokerites and the liquid hydrocarbons known as distillates or natural gas liquids
obtained from natural gas by condensation or extraction;

7
"development area" means the area delimited in a development plan
adopted under clause 20 hereof;

"effective date" means the date falling ninety days after this contract is
executed by the Government and the contractor;

"exploration operations" include geological and geophysical surveys and
analyses, aerial mapping, investigations of subsurface geology, stratigraphic test
drilling exploratory wells, and work necessarily connected therewith;

"exploratory well" means a well drilled in search of petroleum to test a
geological feature which has not been determined to contain petroleum in
commercial quantities;

"fiscal year" means a period of twelve (12) consecutive months
corresponding to the year of income as defined in the Income Tax Act of Kenya;

"Income Tax Act" means the Income Tax Act, as from time to time
amended;

"LIBOR" means London InterBank Offered Rate of interest on six (6) months United
States dollars deposit quoted at 11 a.m. by the National Westminister Bank Plc, or any
other bank agreed by the parties on the first banking day of each month for which
interest is due;

"maximum efficient rate" means the rate at which the maximum ultimate
economic petroleum recovery is obtained from a commercial field without
excessive rate of decline in reservoir pressure, and consistent with good
international petroleum industry practice;

"Minister" means the Mi
or his designated representative;

ister for the time being responsible for energy

"Ministry" means the Ministry for the time being responsible for energy
or its designated representative;

"natural gas" means hydrocarbons that are in a gaseous phase at
atmospheric conditions of temperature and pressure, including wet mineral gas,
dry mineral gas, casinghead gas and residue gas remaining after the extraction or
separation of liquid hydrocarbons from wet gas, and non-hydrocarbon gas
produced in association with liquid or gaseous hydrocarbons;
"petroleum" means crude oil and natural gas;

"petroleum costs" means expenditure made and obligations incurred and
paid by the contractor in carrying out petroleum operations hereunder,
determined in accordance with the accounting procedure attached hereto in
Appendix "B" and made a part hereof;

"petroleum operations" means all or any of the operations, authorised
under this contract, related to the exploration for, development, extraction,
production, separation and treatment, storage, transportation, and sale or disposal
of, petroleum up to the point of export, or the agreed delivery point in Kenya or
the point of entry into a refinery, and includes natural gas processing operations
but does not include petroleum refining operations;

"Regulations". means the Petroleum (Exploration and Production)
Regulations;

"semester" means a period of six (6) consecutive months, commencing
with the first day of January or the first day of July of a calendar year.

PART II
TERM, EXPLORATION OBLIGATIONS AND TERMINATION
2. TERM

(1) The contractor is authorized to conduct exploration operations within
the contract area during an initial exploration period of ............. contract years
from the effective date.

(2) The contractor shall begin exploration operations within three (3)
months of the effective date.

(3) Upon written application by the contractor made not later than one (1)
month prior to the expiry of the initial exploration period, the Minister shall, if
the contractor has fulfilled his work and expenditure obligations under this
contract, grant a first additional exploration period of ............... contract years.

(4) Upon written application by the contractor made not later than one (1)
month prior to the expiry of the first additional exploration period hereof, the
Minister shall, if the contractor has fulfilled its work and expenditure obligations
under this contract, grant a second additional exploration period of .............
contract years.
(5) In order to enable the contractor to complete the drilling and testing of
an exploratory well actually being drilled or tested at the end of the second
additional exploration period, the Minister shall, on written application by the
contractor made not later than three (3) months before the expiry of that
exploration period, unless another period of notice is agreed, extend the period in
which the work is to be expeditiously completed, which in any event shall not
extend such period by more than four (4) months.

(6) This contract shall expire automatically at the end of the initial
exploration period or of any additional exploration period, except as to any
development area. If the contractor reports, pursuant to sub-clause 19 (6) hereof,
that a commercial discovery has been made before the expiry of the initial
exploration period stipulated in sub-clause 2 (1) hereof or any additional
exploration period thereof, this contract shall not expire in respect to the relevant
development area, but shall continue as to such development area for a term of
ceeeeeeeeees years from the date the development plan for that development area is
adopted under sub-clause 20 (3) hereof.

3. SURRENDER
(1) The contractor shall surrender:

(C) eee per cent (...... %) of the original contract area at or before the
end of the initial exploration period

(b) ....... Per cent (.....%) of the original contract area at or before the
end of the first additional exploration period.

(2) When calculating a surrender under sub-clause 3 (1), a development
area shall be excluded from the original contract area.

(3) The contractor may surrender a part of the contract area and such a
voluntary surrender shall be credited against the next surrender obligation of the
contractor under sub-clause 3 (1).

(4) The shape and size of an area surrendered shall be approved by the
Minister, which approval shall not be unreasonably withheld.

(5) The contractor shall give one (1) year's written notice of surrender in
respect of a commercial discovery which is producing or has produced petroleum
and one (1) month written notice of surrender in respect of any other part of the

10
contract area. In case of a surrender of the entire contract area the contract shall
terminate.

(6) No surrender shall reduce the minimum amount of exploration work
and expenditure fixed in clause 4.
4. MINIMUM EXPLORATION WORK AND EXPENDITURE OBLIGATIONS

(1) The contractor shall carry out the following minimum work and
expenditure obligations -

(a) during the initial exploration period of ..... ....contract years -

(i)...

km of seismic with a minimum expenditure of U.S dollar

(ii) Drilling of ...............4 exploratory wells to a minimum depth of
seeees meters per well with a minimum expenditure of US dolar
senses for each well

(b) during the first additional exploration period of .......... contract years:

(i) drilling of ...... exploratory well to a minimum depth of .......
meters per well with minimum expenditure minimum
expenditure U.S dollars................ for each well;;

(c) during the second additional exploration period of ...... contract years -

(i) drilling of one ....... exploratory wells to a minimum depth of

. meters per well with a minimum expenditure of US.
for each well;

(2) The fulfillment of any minimum work obligation shall not relieve the
contractor of the corresponding expenditure obligation therein and vice versa.

(3) If the drilling of an exploratory well is discontinued, prior to reaching
the minimum depth herein specified, because that well has encountered the
basement, an impenetrable substance or any condition which in accordance with
the good international petroleum industry practice would make it unsafe or
impractical to continue drilling, the minimum depth obligation in respect of that
well shall be deemed to be fulfilled.

A well drilled to evaluate a discovery under an evaluation work
programme pursuant to sub-clause 19 (2) and 19 (3) shall not have to satisfy the

11
requirement to drill an exploratory well, except with the written consent of the
Minister.

(4) The minimum exploration expenditure set forth in sub-clause 4 (1) is
expressed in ........ ce ceeeeee sees U.S. dollars of the year of the effective date. In
any contract year of either the initial exploration period or any additional
exploration period, for the purpose of comparison of the actual costs incurred and
paid by the contractor with the minimum exploration expenditure, the actual
costs incurred and paid by the contractor for seismic operations and the drilling
of exploratory wells during that contract year shall be converted into constant
US. dollars by dividing the costs, by the number (hereinafter referred to as the
"discount rate") which is the sum of one (1) and the decimal equivalent of the
percentage increase in the United States Consumer Price Index, as reported for
the first time in the monthly publication "International Finance Statistics" of the
International Monetary Fund, between the month of the effective date and the
month when such costs were incurred.

(5) If during either the initial exploration period or the first additional
exploration period, the contractor exceeds the minimum work obligation or
incurs expenditure in accordance with sub-clause 4 (4) exceeding the minimum
expenditure obligations for such exploration period, then such excess may be
credited toward the respective obligation of the next succeeding additional
exploration period or periods.

(6) On or before the commencement of the initial exploration period or of
any additional exploration period the contractor shall provide a security, in form
acceptable to the Minister, guaranteeing the contractor's minimum work an
expenditure obligations under sub-clause 4 (1) hereof.

(7) If at the end of either the initial exploration period or of any additional
exploration period or upon the date of termination of this contract, whichever
occurs first, the contractor has not fulfilled its minimum work obligations under
sub-clause 4 (1) hereof, and/or its minimum expenditure obligations under sub-
clause 4 (1) and 4 (4) hereof, the contractor shall pay the Government the
minimum monetary obligation in respect of the work not carried out multiplie
by the discount rate, as defined in sub-clause 4 (4) and calculated on the last
month of that exploration period, and/or the shortfall, if any, between the amount
expended, in accordance with sub-clause 4 (4) and the minimum monetary
obligation for that exploration period, multiplied by the discount rate, as define
hereabove.

5. SURFACE FEES

12
(1) The contractor shall pay, on or before the beginning of the relevant
contract year to the accounting officer of the Ministry, the following
surface fees;

- US dollars 2.0.0.0... per hectare per year for the initial exploration
period

- US dollars 20.0.0... per hectare per year for the first additional
exploration period; and

-U.S dollars ....... per hectare per year for the second additional

exploration period or any extension thereof

(2) The surface fees shall be calculated on the basis of the surface area of
the contract area on the date those payment are due.

(3) A fee payable under sub-clause 5(1) is not refundable and a late
payment shall attract interest in accordance with sub-clause 34(2)

6. TERMINATION

(1) The Minister may terminate this contract by giving the contractor
written notice, if the contractor -

(a) fails to make any payment to the Government or the Minister required
under this contract for a period exceeding one (1) month;

(b) is in material breach of any other obligation under this contract; or

(c) becomes insolvent, makes a composition with creditors, or goes into
liquidation other than for reconstruction or amalgamation.

(2) The period of notice in respect of sub-clause 6 (1) (a) hereof shall be
one (1) month, and in any other case three (3) months, but if the contractor
remedies the breach within the period of notice, the Minister shall withdraw the
notice. Where the Minister reasonably believes the contractor is using its best
efforts to remedy the default, the Minister may extend the notice, accordingly.

(3) When this contract is terminated or expires in whole or in part, the
contractor shall conclude the petroleum operations in the area as to which this
contract has terminated or expired in an orderly manner minimising harm to the
Government and third parties.

13
(4) Where control over one of the entities constituting the contractor is
changed, the continuation of the contract shall be subject to the consent of the
Minister, which shall not be unreasonably withheld, and for the purpose of this
sub-clause 6 (4) the term "control" shall have the same meaning as set forth in
the definition of an affiliate in clause 2.

PART III
RIGHTS AND OBLIGATIONS OF THE CONTRACTOR
7. RIGHTS OF THE CONTRACTOR

(1) The contractor shall have the right to carry out the petroleum
operations within the contract area, subject to the provisions of this contract for
the term hereof.

(2) The contractor is granted the right to enter upon the contract area and
conduct petroleum operations there, but permission may be granted to other
persons to search for and mine minerals, other than petroleum, so long as they do
not unreasonably interfere with the petroleum operations, and easements and
rights of way may be granted to other persons for the benefit of land adjacent to
the contract area.

(3) The Minister shall obtain on behalf of the contractor any permit
necessary to enable the contractor to use the water in the contract area for the
purpose of the petroleum operations but the contractor shall not unreasonably
deprive the users of land, domestic settlement or cattle watering place of the
water supply to which they are accustomed.

(4) The contractor may, for the purpose of the petroleum operations, use
gravel, sand, clay and stone in the contract area but not in -

(a) Trust land without a licence granted under section 37 of the Trust
Land Act.;

(b) other private land without the consent of the owner; and
(c) a beach, foreshore or reef without the consent of the Minister.

(5) Subject to the provisions of section 10 of the Act and of regulation 6
of the Regulations made thereunder, and subject to the provisions of sections 115
and 118 of the Constitution and Part IV of the Trust Land Act, the contractor may
exercise all rights granted to him by this contract.

14
8. GENERAL STANDARDS OF CONDUCT

(1) The contractor shall carry out the petroleum operations diligently and
in accordance with good international petroleum industry practice.

(2) In particular, the contractor shall -

(a) ensure that all machinery, plant, equipment and installations used by
the contractor in connection with the petroleum operations are of proper and
accepted construction and are kept in good repair;

(b) use the resources of the contract area as productively as possible and
ensure that petroleum discovered and produced, or mud or any other fluids or
substances do not escape or waste;

(c) prevent damage to adjacent strata which bear petroleum or water, and
prevent water entering through wells into strata bearing petroleum, except where
water injection methods are used for secondary recovery operations;

(d) properly confine petroleum in receptacles constructed for that
purpose, and not place crude oil in an earthen reservoir except temporarily in an
emergency; and

(e) dispose of waste oil, salt water and refuse in accordance with good
international petroleum industry practice, avoiding pollution.

9. JOINT LIABILITY AND INDEMNITY

(1) Where a contractor consists of more than one person their liability
shall be joint and several.

(2) The contractor shall cause as little damage as possible to the surface
of a contract area and to trees, crops, buildings and other property thereon, shall
forthwith repair any damage caused, and shall pay reasonable compensation for
any loss suffered.

(3) The Minister may, if he has reasonable cause to believe that the
petroleum operations may endanger persons or property, cause pollution, harm
marine life or interfere with navigation and fishing, order the contractor to take
reasonable remedial measures or order the contractor to discontinue the relevant
petroleum operations until such measures, or mutually agreed alternatives

15
thereto, are implemented.

(4) The contractor shall maintain appropriate and adequate third party
liability insurance and workmen's compensation insurance and shall provide the
Minister with evidence of those insurances before the petroleum operations
begin.

(5) The contractor shall indemnify, defend and render the Government
harmless from all claims and damage which, but for the conduct of petroleum
operations by the contractor or sub-contractor, would not have arisen or occurred.

10. WELLS AND SURVEYS

(1) Unless such a notice is waived, the contractor shall not drill a well or
borehole or recommence drilling after a six (6) months’ cessation without thirty
(30) days' prior notification to the Minister which notice shall set forth the
contractor's reasons for undertaking such well and shall contain a copy of the
drilling programme.

(2) The design of a well or borehole and the conduct of drilling shall be
in accordance with good international petroleum industry practice.

(3) No borehole or well shall be drilled so that any part thereof is less
than five hundred (500) metres from a boundary of the contract area, without the
consent in writing of the Minister, which consent shall not be unreasonably
withheld.

(4) The contractor shall not, except where there is danger or a risk of
significant economic loss -

(a) abandon a well or remove any permanent form of casing therefrom,
without giving forty-eight (48) hours prior notification to the Minister, and an
abandoned well shall be securely plugged to prevent pollution, sub-sea damage,
or water entering or escaping from the strata penetrated; or

(b) commence drilling, re-enter or plug a well unless a representative of
the Minister has been given a reasonable opportunity to be present.

(5) The contractor shall state, in its application to abandon a well on land,
whether that well is capable of providing a water supply.

(6) The contractor shall, within two (2) months of termination or expiry

16
of this contract or the surrender of part of the contract area, deliver up all
productive wells, in said surrendered area, in good repair and working order
together with all casings and installations which cannot be moved without
damaging the well, but the Minister may require the contractor to plug the well at
the contractor's expense by notifying the contractor within thirty (30) days after
such termination or expiry is effected or at least three (3) months prior to
surrender of a development area.

(7) Where the contractor applies to permanently abandon an exploratory
well in which petroleum of potentially commercial significance has not been
found, the Minister may request the contractor to deepen or sidetrack that well
and to test the formations penetrated as a result of such operations, or to drill
another exploration well within the same prospect area, subject to the following
provisions;

(a) Any such additional petroleum operations shall be at the sole cost,
risk and expense of the Minister and shall be paid for in accordance with the
accounting procedure. The Government shall advance to the contractor the funds
necessary to conduct the operations.

(b) The contractor shall not undertake such additional work if it will
interfere with the conduct of the contractor's petroleum operations or if it is not
technically or operationally feasible.

(c) In the event that the petroleum operations undertaken under this sub-
clause 10 (7) result in a discovery which the contractor elects to evaluate and/or
develop as a commercial field, the contractor shall reimburse the Government
sete eeee eee per cent (.........%) of the costs and expenses incurred by the
Government for the conduct of the operations and such sum shall be paid within
thirty (30) days of the notification made by the contractor. If the contractor does
not make such election, the Government shall have the right to continue the
petroleum operations on this discovery at the sole cost, risk and expense of the
Government.

(8) The contractor shall give the Minister thirty (30) days; notice of any
proposed geophysical survey, which notice shall contain complete details of the
programme to be conducted. At the request of the contractor, the Minister may
waive the notice period.
11. OFFSHORE OPERATIONS

(1) The contractor shall ensure that works and installations erected
offshore in Kenya's territorial waters and exclusive economic zone shall be -

(a) constructed, placed, marked, buoyed, equipped and maintained so that
there are safe and convenient channels for shipping;

(b) fitted with navigational aids approved by the Minister;

(c) illuminated between sunset and sunrise in a manner approved by the
managing director, Kenya Ports Authority; and

(d) kept in good repair and working order.

(2) The contractor shall pay compensation for any interference with
fishing rights caused by the petroleum operations.

12. FIXTURES AND INSTALLATIONS

(1) With the written consent of the Minister, which consent shall not be
unreasonably withheld, the contractor shall have the right to construct roads, drill
water wells and to place fixtures and installations necessary to conduct the
petroleum operations, including but not limited to storage tanks, shipment
installations, pipelines, cables or similar lines, located inside or outside the
contract area. The consent of the Minister may be conditional on the use by other
producers of the excess capacity, if any, of those facilities. Where the Minister
and contractor agree that a mutual economic benefit can be achieved by
constructing and operating common facilities, the contractor shall use its best
efforts to reach agreement with other producers on the construction and operation
of such common facilities.

(2) Other producers may only use the facilities of the contractor where
there exists excess capacity and on payment of a reasonable compensation which
includes a reasonable return on investment to the contractor and provided the use
does not unreasonably interfere with the contractor's petroleum operations.

(3) The Minister may consent to the laying of pipelines, cables and
similar lines in the contract area by other persons, but those lines shall not
unreasonably interfere with the petroleum operations of the contractor.

(4) On termination or expiration of this contract or surrender of part of
the contract area, the contractor shall remove the above-ground plant, appliances
and installations from the contract area or the part surrendered other than those
that are situated in or related to a development area or, at the option of the
Minister, the contractor shall transfer them, at no cost, to the Government, in the
condition that they are then in.

(5) When the rights of the contractor in respect of a development area
terminate, expire or are surrendered, the contractor shall transfer to the
Government, at no cost, the plant, appliances and installations that are situated in
the development area or that are related thereto, unless such plant, appliances and
installations are or may be utilised by the contractor in petroleum operations
under this contract, but the Government may require the contractor to remove the
surface installations at the cost of the contractor.

13. LOCAL EMPLOYMENT AND TRAINING

(1) The contractor, its contractors and sub-contractors shall, where
possible, employ Kenya citizens in the petroleum operations, and until expiry or
termination of this contract, shall train those citizens. The training programme
shall be established in consultation with the Minister.

(2) In addition to the obligation under sub-clause 13 (1) and commencing
on the effective date, the contractor shall for the purposes of section 11 of the Act
contribute or hold to the order of the Ministry a minimum of ........... thousand
USS dollars per year for the Ministry training fund established under section 11
(1) of the Act. The contractor's obligation hereunder shall be increased to a
minimum of ... thousand U.S. dollars per year commencing with the
adoption of the first development plan under sub-clause 20 (3).

14. DATA AND SAMPLES
(1) The contractor shall keep logs and records of the drilling, deepening,
plugging or abandonment of boreholes and wells, in accordance with good
international petroleum industry practice and containing particulars of -

(a) the strata and sub-soil through which the borehole or well was drilled;

(b) the casing, tubing and down-hole equipment and alterations thereof,
inserted in a borehole or well;

(c) petroleum, water, workable mineral or mine workings encountered;
and
(d) any other matter reasonably required by the Minister.

19
(2) The contractor shall record, in an original or reproducible form of
good quality, and on seismic tapes where relevant, all geological and geophysical
information and data relating to the contract area obtained by the contractor and
shall deliver a copy of that information and data, the interpretations thereof and
the logs and records of boreholes and wells, to the Minister, in a reproducible
form, as soon as practicable after that information, those interpretations and those
logs and records come into the possession of the contractor.

(3) The contractor may remove, for the purpose of laboratory
examination or analysis, petrological specimens or samples of petroleum or
water encountered in a borehole or well and, as soon as practicable shall, without
charge, give the Minister a representative part of each specimen and sample
removed, but no specimen or sample shall be exported from Kenya without prior
notification to the Minister.

(4) The contractor shall keep records of any supply information
concerning the petroleum operations, reasonably requested by the Minister, if the

data or information necessary to comply with the request are readily available.

15. REPORTS

(1) The contractor shall supply to the Minister daily reports on drilling
operations and production operations, and weekly reports on geophysical
operations.

(2) The contractor shall report in writing to the Minister the progress of
the petroleum operations according to the following schedule -

(a) within one (1) month of the last day of March, June, September and
December, covering the previous three (3) months;

(b) within three (3) months of the last day of December, covering the
previous year;

(c) within three (3) months of the date of expiry or termination of this
contract.

(3) A report under sub-clause 15 (2) shall contain, in respect of the period
which it covers -

(a) details of the petroleum operations carried out and the factual
information obtained;
(b) a description of the area in which the contractor has operated;

20
(c) an account of the expenditure on petroleum operations in accordance
with the accounting procedure;

(d) a map indicating all boreholes, wells and other petroleum operations;

(e) on expiry or termination of this agreement details of the petroleum
operations including all the matters described in paragraphs (a) to (d); and

(f) all information required by clause 14 not hitherto supplied.
PART IV
RIGHTS AND OBLIGATIONS OF THE GOVERNMENT AND THE MINISTER
16. RIGHTS OF THE GOVERNMENT

(1) The Government may acquire a part of the contract area for a public
purpose other than searching for or extracting petroleum but not to the extent that
will prevent the carrying out of petroleum operations within the contract area,
and the Government shall not, without good cause, acquire a part of the contract
area on which petroleum operations are in progress.

The contractor shall not carry out petroleum operations on such an
acquired part but may -

(a) enter upon that part but not materially interfere with the public
purpose; and

(b) carry out directional drilling from an adjacent part.

(2) The Minister, or a person authorized by him in writing, may at all
reasonable times inspect any petroleum operations, and any records of the
contractor relating thereto, and the contractor shall provide, where available,
facilities similar to those applicable to its own or to sub-contractors' staff for
transport to the petroleum operations, subsistence and accommodation and pay
all reasonable expenses directly connected with the inspection.

(3) The Minister may require the contractor to perform an obligation
under this contract by giving reasonable written notice, and if the contractor fails
to comply with the notice, the Minister may execute any necessary works for
which the contractor shall pay forthwith. The Minister may give notice to execute
works at any time but not later than three (3) months after the termination or

21
expiry of this contract or the surrender of a part of the contract area.
17. OBLIGATIONS OF THE GOVERNMENT

(1) The Government may, at the request of the contractor, make available
to the contractor such land as the contractor may reasonably require for the
conduct of petroleum operations and -

(a) where the land is Trust Land, the Government shall, subject to sub-
clause 17 (2) set apart such Trust Land in the contract area in accordance with the
Trust Land Act and Chapter IX of the Constitution;

(b) where the land is private land, the Government may, subject to section
10 of the Act, acquire the land in accordance with the applicable laws;

(c) the contractor shall pay or reimburse the Government any reasonable
compensation that may be required for the setting apart, use or acquisition of any
land for the petroleum operations.

(2) Where the contractor has occupied Trust Land for the purpose of the
petroleum operations before that land has been set apart, the contractor shall
notify the Minister in writing of the need to set apart such land before the end of
the two-year period referred to in section 115 of the Constitution.

(3) The Government shall grant or cause to be granted to the contractor,
its contractors and sub-contractors such way-leaves, easements, temporary
occupation or other permissions within and without the contract area as are
necessary to conduct the petroleum operations and in particular for the purpose of
laying, operating and maintaining pipelines and cables, and passage between the
contract area and the point of delivery of petroleum.

(4) The Government shall at all times give the contractor the right of
ingress to and egress from the contract area and the facilities wherever located for
the conduct of petroleum operations.

(5) Subject to the usual national security requirements and the
Immigration Act and Regulations of Kenya in particular, the Government shall
not unreasonably refuse to issue and/or renew entry permits for technicians and
managers employed in the petroleum operations by the contractor or its sub-
contractors and their dependants.

PART V
22
WORK PROGRAMME, DEVELOPMENT AND PRODUCTION
18. EXPLORATION WORK PROGRAMME

(1) The contractor shall submit and orally present to the Minister one (1)
month after the effective date, detailed statement of the exploration work
programme and budget for the first contract year.

(2) The contractor shall submit and orally present to the Minister three (3)
months before the end of each contract year, a detailed statement of the
exploration work programme and budget for the next contract year.

(3) The Minister may submit to the contractor, within thirty (30) days of
the receipt of the annual exploration work programme and budget, suggested
modifications and revisions thereof. The contractor shall consider the inclusion
of such suggested modifications and revisions in light of good international
petroleum industry practice and shall provide the Minister with the exploration
work programme and budget which the contractor has adopted.

(4) After the adoption of the annual exploration work programme and
budget, the contractor may make changes to that annual exploration work
programme and budget if those changes do not materially affect the original
objectives of that exploration work programme and budget, and shall state the
reasons for those changes to the Minister.

19. DISCOVERY AND EVALUATION WORK PROGRAMME

(1) The contractor shall in accordance with section 9 (b) of the Act, notify
the Minister of a discovery of petroleum and shall report to the Minister all
relevant information.

(2) If the contractor considers that the discovery merits evaluation, it shall
submit and orally present to the Minister a detailed statement of the evaluation
work programme and budget which shall provide for the expeditious evaluation
of the discovery and the provisions of sub-clauses 18 (3) and 18 (4) shall apply to
the evaluation work programme and budget.

(3) After the evaluation work programme and budget have been adopted,
the contractor shall diligently evaluate the discovery without undue interruption.

(4) In the event of a discovery in the last year of the second additional
exploration period, the Minister shall, at the request of the contractor, extend the

23
term of the second additional exploration period in respect to the prospective area
of the discovery and for the period of time reasonably required to expeditiously
complete the adopted evaluation work programme and budget with respect to
such discovery and to determine whether or not the discovery is commercial but
in any event, such extension to the second additional exploration period shall not
OXCOE oo... ee eee teeeeee months.

(5) The contractor shall, not more than three (3) months after the
evaluation is completed, report to the Minister the commercial prospects of the
discovery, including all relevant technical and economic data.

(6) If the contractor reports under sub-clause 19 (5) that the discovery is a
commercial discovery, a development plan shall be submitted to the Minister
within six (6) months of the completion of the evaluation work programme
unless otherwise agreed, and upon written application of the contractor, the term
of this contract shall be extended by the Minister, if necessary, in respect of the
area of that commercial discovery, provisionally established in accordance the
adaptation of a development plan.

20. DEVELOPMENT PLAN AND DEVELOPMENT WORK PROGRAMME

(1) The contractor shall prepare, in consultation with the Minister, the
development plan based on sound engineering and economic principles and in
accordance with good international petroleum industry practice and considering
the maximum efficient rate of production appropriate to the commercial
discovery.

(2) The development plan submitted by the contractor to the Minister
shall contain -

(a) details of the proposed development area, relating to the commercial
discovery which shall correspond as closely as possible to the extension of the
discovered accumulation in the contract area, as determined by the analysis of all
the relevant available information;

(b) proposals relating to the spacing, drilling and completion of the wells
and the facilities and installations required for the production, storage and
transportation of petroleum;

(c) a production forecast and an estimate of the investment and expenses
involved; and

(d) an estimate of the time required to complete each phase of the

24
development plan.

(3) The Minister and the contractor shall jointly consider the development
plan within sixty (60) days of submission thereof and the Minister may within
that period , unless otherwise agreed, submit suggested modifications and
revisions thereof. The contractor shall consider the inclusion of such suggested
modifications and revisions in the light of good international petroleum industry
practice, and the development plan shall be adopted sixty (60) days after receipt
by the contractor of those suggested modifications and revisions, unless another
development plan is adopted by mutual agreement before that period has elapsed.

Where the Minister proposes no modifications and revisions, the
development plan of the contractor shall be adopted sixty (60) days after its
submission unless it is adopted by mutual agreement before that period has
elapsed.

(4) After a development plan has been adopted, the contractor shall use
its best efforts to proceed, promptly and without undue interruption, to
implement the development plan in accordance with good international
petroleum industry practice. Development work shall commence six (6) months
of the date of adoption of the development plan.

In connection therewith, the contractor shall submit and orally present to
the Minister, prior to the first day of October of each year following the adoption
of the development plan, a detailed statement of the annual development work
programme and budget for the next calendar year and the provisions of sub-
clauses 18 (3) and 18 (4) shall apply to the development plan and to the annual
development work programme and budget.

(5) Where the development operations result in an extension to the area
to which the commercial discovery relates within the contract area, the Minister
shall adjust the relevant development area to include that extension as
determined by the analysis of all the relevant available information.

21. UNITISATION

(1) Where the recoverable reserves of a commercial discovery extend into
an area adjacent to the contract area, the Minister may require the contractor to
produce petroleum therefore in co-operation with the contractor of the adjacent
area. Where non-commercial deposits of petroleum in the contract area if
exploited with deposits in an area adjacent to the contract area, would be
commercial, the Minister may make a similar requirement to the contractor of
that adjacent area.

25
(2) If the Minister so requires, the contractor shall in co-operation with
the contractor of the adjacent area, submit within six (6) months, unless
otherwise agreed, a proposal for the joint exploitation of the deposits, for the
approval of the Minister.

(3) If the proposal is not submitted or approved, the Minister may prepare
his own proposal, in accordance with good international petroleum industry
practice, for the joint exploitation of the recoverable reserves, the Minister's
proposal unless another proposal is mutually agreed, shall be adopted by the
contractor, subject to sub-clause 21 (4), and subject to the adjacent contractor's
acceptance of the same proposal. The reasonable costs of preparing the proposal
shall be divided equally between the contractor and the adjacent contractor.

(4) The provisions of the proposal for joint exploitation shall prevail over
this contract, where those provisions do not reduce the financial benefits to the
parties under this contract.

22. MARGINAL AND NON-COMMERCIAL DISCOVERIES

(1) Where a contractor determines that a discovery is marginal or non-
commercial, the contractor may propose a modification to this contract, based on
an alternative economic evaluation and after consideration the Minister may
accept or reject the proposed modification.

(2) Unless otherwise agreed, if the contractor fails to commence the
evaluation of a discovery within ............ years following the notice of
discovery, or if within ............ year following the completion of an evaluation
work programme the contractor considers the discovery does not merit
development, the Minister may request the contractor to surrender the area
corresponding to such discovery and the contractor shall forfeit any rights
relating to any production therefrom. The area subject to such surrender shall not
exceed the extension of the discovered accumulation as determined by the
structural closure of the prospective horizon and all other relevant available
information. Any such surrender by the contractor shall be credited in accordance
with sub-clause 3 (3) hereof.

23. NATURAL GAS
(1) Where natural gas is discovered and the contractor and the Minister
agree that it may be economically processed and utilised other than in secondary

recovery operations, that processing and utilisation shall follow a development
plan approved in accordance with clause 20.

26
(2) The contractor shall return associated natural gas, not required for use
in petroleum operations or sold, to the subsurface structure, but if such natural
gas cannot be economically used or sold or returned to the subsurface structure,
the contractor shall, after expiry of sixty (60) days' notice to the Minister giving
reasons why such natural gas cannot be economically used or sold or returned to
the subsurface structure, be entitled to flare such associated natural gas in
accordance to good international petroleum industry practice. Notwithstanding
anything in this clause to the contrary, associated natural gas may be flared at any
time if necessary for the conducting of well and production tests and during any
emergency.

(3) Where the contractor does not consider that it is economical to
process and utilise associated natural gas and where that natural gas is not
required for use in petroleum operations, the Minister may at the field separator,
process and utilise that natural gas without compensation but the Government
shall pay for all costs and expenses related thereto which shall include, but not be
limited to, any engineering studies, new fixtures, equipment and installations
required for the gathering, transport, processing and utilisation thereof and the
operation and maintenance of same shall be at the sole risk, cost and expense of
the Government.

(4) Where the contractor considers that it is economical to produce
natural gas, the contractor agrees to sell all or part of its share of natural gas to
the Government, provided that the parties agree upon the price, volume and
terms of sale.

24. PRODUCTION LEVELS AND ANNUAL PRODUCTION PROGRAMME
(1) The contractor shall produce petroleum at the maximum efficient rate
in accordance with good international petroleum industry practice.

(2) Prior to the first day of October of each year following the
commencement of commercial production, the contractor shall submit and orally
present to the Minister, a detailed statement of the annual production programme
and budget for the next calendar year, and the provisions of sub-clause 18 (3) and
(4) shall apply to the annual production programme and budget.

(3) The contractor shall endeavour to produce in each calendar year the
forecast quantity estimated in the annual production programme.

(4) The crude oil shall be run to storage (constructed, maintained and
operated by the contractor) and petroleum shall be metered or otherwise
measured as required to meet the purpose of this contract in accordance with
clause 25.

27
25. MEASUREMENT OF PETROLEUM

(1) The volume and quality of petroleum produced and saved from the
contract area shall be measured by methods and appliances customarily used in
good international petroleum industry practice and approved by the Minister.

(2) The Minister may inspect the appliances used for measuring the
volume and determining the quality of petroleum and may appoint an inspector
to supervise the measurement of volume and determination of quality.

(3) Where the method of measurement, or appliances used therefor, have
caused an overstatement or understatement of a share of the production, the error
shall be presumed to have existed since the date of the last calibration of the
measurement devices, unless the contrary is shown, and an appropriate
adjustment shall be made for the period of error.

(4) The Minister and the contractor shall determine the measurement
point at which production shall be measured and the respective shares of
petroleum allocated.

26. VALUATION OF CRUDE OIL AND NATURAL GAS
(1) The value of crude oil, for all purposes under this contract, shall be
denominated in United States dollars and shall be calculated each calendar
quarter as follows -

(a) if there have been sales of crude oil produced from the contract area to
third parties at arm's length during that calendar quarter, the value shall be the
weighted average per unit price actually paid in those sales, at the F.O.B. point of
export or at the point that title and risk pass to the buyer, adjusted for grade,
gravity and quality of such crude oil as well as for transportation costs and other
appropriate adjusted for grade, gravity, and quality of such crude oil saction
where the seller and the buyer are independent of one another and do not have,
directly or indirectly, any common interest;

(b) if there have been no sales of crude oil produced from the contract
area to third parties at arm's length during that calendar quarter, the value shall be
the "fair market value" determined as the average per unit prevailing market
price, actually paid during that calendar quarter in arm's length sales for export
under term contracts of at least ninety (90) days between unrelated purchasers
and sellers, for crude oil produced in Kenya and in the major crude oil producing
countries, and adjusted for grade, gravity and quality of such crude oil as well as

28
for transportation costs and any other appropriate adjustments.

If necessary, a value of crude oil shall be determined separately for each
crude oil or crude oil mix and for each point of delivery.

The value of crude oil shall be mutually agreed at the end of each
calendar quarter and applied to all transactions that took place during the quarter.

If the Minister and the contractor cannot reach agreement on the value of
crude oil within thirty (30) days of the end of any calendar quarter, such
determination shall be made by an internationally recognized expert appointed by
the contractor and the Minister, but if they fail to agree within thirty (30) days on
the appointment of such expert, then by the International Chamber of Commerce.
The expert shall report his determination within twenty (20) days of his
appointment and his determination shall be final and binding upon the
Government and the contractor.

(2) Pending the determination of the value of crude oil for a calendar
quarter, the value of crude oil determined for the preceding calendar quarter will
be provisionally applied to make calculation and payment during such calendar
quarter until the applicable value for that calendar quarter is finally determined
pursuant to sub-clause 26 (1). Any adjustment to provisional calculation and
payment, if necessary, will be made within thirty (30) days after such applicable
value is finally determined.

(3) Natural gas shall be valued based on the actual proceeds received for
sales, provided that, for sales of natural gas between the contractor and any
affiliate, the value of such natural gas shall not be less than the then prevailing
fair market value for such sales of natural gas taking into consideration, to the
extent possible, such factors as the markets, the quality and quantity of natural
gas and other relevant factors reflected in natural gas pricing.

29
PART VI
COST RECOVERY, PRODUCTION SHARING, MARKETING AND PARTICIPATION
27. COST RECOVERY , PRODUCTION SHARING AND INCOME TAX

(1) Subject to the auditing provisions under clause 30, the contractor shall
recover the petroleum costs, in respect of all petroleum operations, incurred and
paid by the contractor pursuant to the provisions of this contract and duly entered
in the contractor's books of account, by taking and separately disposing of an
amount equal in value to a maximum of ........per cent (.......... %) per fiscal
year of all crude oil produced and saved from the contract area during that fiscal
year and not used in petroleum operations. Such cost recovery crude oil is
hereinafter referred to as "cost oil".

(2) Petroleum costs may be recovered from cost oil in the following
manner -

(a) petroleum costs, with the exception of capital expenditures, incurred
in respect of the contract area, shall be recoverable either in the fiscal year in
which these costs are incurred and paid or the fiscal year in which commercial
production occurs, whichever is the later; and

(b) capital expenditure incurred in respect of each development area shall
be recoverable at a rate of twenty percent (20%) per annum based on
amortization at that rate starting either in the fiscal year in which such capital
expenditure are incurred and paid or the fiscal year in which commercial
production from that development area commences, whichever is the later.

For the purpose of this clause, "capital expenditure" shall mean the
qualifying expenditure, other than "intangible drilling costs", that is expenditure
that has no salvage value, including expenditure on labour, fuel, repairs,
maintenance, hauling, mobilization and supplies and materials, other than
supplies and materials for well casings or other well fixtures, which is for or
incidental to drilling, cleaning, deepening, completing or abandoning wells and is
incurred in respect of -

(i) the determination of well locations, geological and geophysical
studies, and topographical and geographical surveys preparatory to drilling;

(ii) the drilling, shooting, testing, and cleaning of wells; and

30
(iii) the clearing, draining and leveling of land, road-building and laying
of foundations.

(c) To the extent that, in a fiscal year, the petroleum costs recoverable
according to sub-clauses 27 (2) (a) and 27 (2) (b) exceed the value of all cost oil
for such fiscal year, the excess shall be carried forward for recovery by the
contractor in the next succeeding fiscal year or fiscal years until fully recovered,
but in no case after the termination of this contract.

(d) To the extent that, in a fiscal year, the petroleum costs recoverable
according to sub-clauses 27 (2) and 27 (2) (b) are less than the maximum value
of the Cost Oil as specified in sub-clause 27 (1), the excess shall become part of,
and be included in the profit oil as provided for in sub-clause 27 (3) hereafter.

(e) For the purpose of valuation of cost oil, the provisions of clause 26
hereof shall apply.

(3) The total crude oil produced and saved from the contract area and not
used in petroleum operations less the cost oil as specified in sub-clauses 27 (1)
and 27 (2), shall be referred to as the profit oil and shall be shared, taken and
disposed of separately by the Government and contractor according to increments
of profit oil as follows:

Increments of Profit Oil Government Contractor's
As to oil produced offshore share share
First 20,000 Barrels per day % %

Next 30,000 Barrels per day % %

Next 50,000 Barrels per day % %

Any volume over first

100,000 Barrels per day % %

For the purpose of this sub-clause, increments of profit oil shall be
calculated by considering the total crude oil produced and saved from the
contract area less the quantity of cost oil required to satisfy recoverable costs,
expenses and expenditures according to sub-clauses 27 (1) and 27 (2).

(4) With respect to sub-clauses 27 (1), 27 (2) and 27 (3), cost oil and
profit oil calculations shall be done quarterly on an accumulative basis. To the
extent that actual quantities, costs and expenses are not known, provisional

31
estimates of such data based on the adopted annual production work programme
and budget under clause 24 shall be used. Within sixty (60) days of the end of
each fiscal year, a final calculation of cost oil and profit oil based on actual crude
oil production in respect of that fiscal year and recoverable petroleum costs shall
be prepared and any necessary adjustments shall be made.

(5) The contractor shall be subject to and shall comply with the
requirements of the income tax laws in force in Kenya which impose taxes on or
are measured by income or profits.

The portion of the crude oil which the Government is entitled to take and
receive under sub-clause 27 (3) shall be inclusive of all taxes based on income or
profits, including specifically tax payable under the Income Tax Act, and
dividend tax imposed by Kenya on any distribution of income or profits by the
contractor, but shall exclude the tax paid by the contractor on behalf of petroleum
service sub-contractors.

The Government agrees to pay and discharge as and when due such taxes
for account of the contractor, and the Minister agrees to furnish the contractor
with proper receipts from the Government evidencing the payment of all such
taxes on contractor's behalf for each fiscal year. The contractor shall prepare and
file a Kenya income tax return for each fiscal year within four (4) months after
the close of each fiscal year. The receipts furnished by the Minister evidencing
payment of such taxes shall correspond to the amount of taxes payable on behalf
of the contractor by the Government. The receipts shall be issued by the duly
constituted authority for the collection of Kenya income taxes and shall be
furnished within three (3) months after the date the contractor files its Kenya
income tax return for the fiscal year.

All taxes paid by the Government in the name and on behalf of the
contractor shall be considered income to the contractor for the fiscal year to
which the tax payments relate.

(6) The contractor, if so directed by the Minister, shall be obligated to lift
and market part or all of the Government share of profit oil.

When the Minister elects not to take and receive in kind any part of the
Government share of profit oil, the Minister shall notify the contractor three (3)
months before the commencement of each semester of a calendar year,
specifying the quantity of production and such notice shall be effective for the
ensuing semester. Any sale by the contractor of the Government share of profit
oil shall not be for a term of more than one (1) year without the Minister's
consent.

32
The price paid by the contractor for the Government share of profit oil
shall be the price established according to clause 26. The contractor shall pay the
Government on a monthly basis, such payments to be made within thirty (30)
days after the end of the month in which the production occurred.

(7) At a reasonable time prior to the scheduled date of commencement of
commercial production, the parties shall agree to procedures covering the
scheduling, storage and lifting of petroleum produced from the agreed upon point
of export or delivery.

(8) In the event that the contractor elects to produce a natural gas
discovery, the petroleum costs incurred by the contractor and directly attributable
to the discovery and production of such natural gas shall be recovered from part
thereof. The parties agree that the Government and the contractor shall share the
natural gas produced and saved and not used in petroleum operations in
accordance and on an equivalent basis with the percentage allocations provided
for cost recovery and production sharing of crude oil under this clause. For this
purpose, six thousand (6000) cubic feet of natural gas at a temperature of 15
degrees centigrade and pressure of one atmosphere shall be deemed to be
equivalent to one (1) barrel of crude oil.

28. GOVERNMENT PARTICIPATION

(1) The Government may elect to participate in the petroleum operations
in any development area and acquire an interest of up to ....... Per cent (...... %)
(hereinafter referred to as "Participating Interest") of the total interest in that
development area. The Government may participate either directly or through an
appointee.

"Appointee" means a body corporate wholly owned or controlled by the
Government, and appointed for the purposes of this contract.

(2) The Government shall exercise the right to participate by giving
notice to the contractor within six (6) months from the date the development plan
for a development area is adopted under sub-clause 20 (3). Such notice shall
specify the Participating Interest that the Government has elected in that
development area. If the Government exercises its option to participate, the
contractor (or each entity constituting the contractor pro-rata) shall transfer to the
Government that percentage interest specified by the Government.

The Government's participation shall be effective from the date the
development plan hereof is adopted.

33
(3) If the Government exercises its right to participate in a development
area, the Government and the contractor shall execute the Participation
Agreement, attached hereto as Appendix "C" and made a part thereof, within
three (3) months after notice to the contractor under sub-clause 28 (2).

(4) The Government shall, in exercise of its right to participate in a
development area -

(a) have a right to a vote in proportion to its participating interest with
respect to all decisions taken under the participation agreement;

(b) own and separately take and dispose of its share in the petroleum
produced and saved to which the contractor is entitled under this contract,
corresponding to its participating interest in that development area. The
Contractor shall not be obliged to market the Government's share of petroleum
corresponding to the Government's participating interest in that development
area;

(c) assume its share of costs, expenses and obligations incurred in respect
of that development area, from the effective date of its participation as defined in
sub-clause 28 (2), pro-rata to its participating interest;

(d) own a participating interest share in all assets acquired for petroleum
operations in or related to the development area;

(e) reimburse the contractor, without interest, pro-rata to the Government
participating interest, its share of all costs, expenses and expenditure incurred in
respect of the development area from the date the development plan for that
development area has been adopted to the date the Government exercises its right
to participate in that development area.

This reimbursement shall be made within three (3) months after the
Government exercises its right to participate.

29. DOMESTIC CONSUMPTION

(1) The contractor shall have the obligation to supply in priority crude oil
for domestic consumption in Kenya and shall sell to the Government that portion
of the contractor's share of production which is necessary to satisfy the domestic
supply requirements in accordance with the following provisions.

(2) In each calendar year, the Minister shall notify the contractor not less
than three (3) months prior to the beginning of that calendar year, of the domestic

34
supply requirement. The maximum amount of crude oil that the Minister may
require from the contractor's share of production shall be calculated each
calendar quarter, and shall be equal to the excess of total crude oil domestic
consumption in Kenya multiplied by a fraction, the numerator of which is the
average crude oil production from the contract area and the denominator of
which is the total crude oil production from all producers in Kenya, over the
amount of crude oil available to the Government from the contract area as in the
form of Government share production under clause 27 and in the form of
Government participation share under clause 28.

For the purpose of this sub-clause, "domestic consumption" does not
include crude oil refined in Kenya for export.

(3) When the contractor is obligated to supply crude oil for domestic
consumption in Kenya, the price paid by the Government shall be calculated in
accordance with clause 26. Such sales to the Government shall be invoiced
monthly and shall be paid within sixty (60) days of receipt of the invoice, unless
other terms and conditions are mutually agreed.

(4) With the written consent of the Minister the contractor may comply
with this clause by importing crude oil and exporting the same amount, but
appropriate adjustments shall be made in price and volume to reflect
transportation costs, differences in quality, gravity and terms of sale.

(5) In this clause, "Government" includes an Appointee as defined in sub-
clause 28 (1) and "contractor" does not include the Government where the
Government has participated under clause 28.

PART VII
BOOKS, ACCOUNTS, AUDITS, IMPORTS, EXPORTS AND FOREIGN EXCHANGE

30. BOOKS, ACCOUNTS AND AUDITS
(1) The contractor shall keep books and accounts in accordance with the
accounting procedure and shall submit to the Minister a statement of those
accounts, not more than three (3) months after the end of each calendar year.

(2) At the request of the Minister, the contractor shall appoint an
independent auditor of international standing, approved by the Government to
audit annually the books and accounts of the contractor and report thereon; and

35
the cost of such audit shall be at the charge of the contractor.

(3) The Government may audit the books and accounts within two (2)
calendar years of the period to which they relate, and shall complete that audit
within one (1) calendar year.

(4) In the absence of an audit within two (2) calendar years or in the
absence of notice to the contractor of a discrepancy in the books and accounts
within three (3) calendar years of the period to which the audit relates the
contractor's books and accounts shall be deemed correct.

31. PREFERENCE TO KENYAN GOODS AND SERVICES

(1) The contractor, its contractors and sub-contractors shall give
preference to Kenyan materials and supplies for use in petroleum operations as
long as their prices, quantities and timeliness of delivery are comparable with the
prices, quality, quantities and timeliness of delivery of non-Kenyan materials and
supplies.

(2) The contractor, its contractors and sub-contractors shall give
preference to Kenyan contractors for services connected with petroleum
operations as long as their prices, performance and timeliness are comparable
with the prices, performance and timeliness of non-Kenyan service contractors.

(3) The contractor, its contractors and sub-contractors shall provide
supplies and services from bases in Kenya where practicable.

(4) The contractor shall -

(a) on or before the beginning of each calendar year to which it applies,
submit to the Minister a tentative schedule of the contemplated service and
supply contracts with an estimated value exceeding the equivalent of .........
U.S. dollars per contract, to be let during the forthcoming calendar year, showing
the anticipated tender date and approximate value and the goods and services to
be provided;

(b) for contracts with an estimated value exceeding the equivalent of
ceeeeeeeeees U.S. dollars per contract, undertake to select its contractors and sub-
contractors from adequately qualified companies by means of competitive
bidding or by another appropriate method in accordance with good international
petroleum industry practice;

(c) as soon as practicable after their execution, provide to the Minister a
copy of each contract, requiring a payment in a currency other than Kenya

36
Shillings and a brief description of the efforts made to find a Kenyan supplier or
service contractor;

(d) the minimum amount specified under this sub-clause 31 (4) may be
changed from time to time by mutual agreement.

32. EXPORTS AND IMPORTS

(1) Except as to the petroleum to be delivered to the Government
pursuant to the terms of this contract, the contractor shall own and receive its
share of petroleum produced from the contract area and shall be entitled to export
such petroleum without restriction and free of taxes, charges, fees, duties or
levies of any kind or to otherwise freely dispose of the same.

(2) The contractor and its contractors and sub-contractors engaged in
carrying out petroleum operations under this contract shall be permitted to import
into Kenya all the materials, equipment and supplies including but not limited to
machinery, vehicles, consumable items, movable property and any other articles,
to be used solely in carrying out petroleum operations under this contract.

Such materials, equipment and supplies shall be exempt from all customs
duties, the contractor and its contractors and sub-contractors shall give preference
to Kenyan goods and services in accordance with clause 31 hereof.

(3) In relation to materials, equipment and supplies imported or to be
imported pursuant to sub-clause 32 (2), when a responsible representative of the
Ministry has certified that they are to be used solely in carrying out petroleum
operations under this contractor, the contractor and its contractors and sub-
contractors shall be entitled to make such imports without having to obtain-

(a) any approval of import licence, provided, however, that an application
has been duly made;

(b) Any exchange control approval, subject to the provision of clause 33
hereof; or.

(c) any inspection outside of Kenya by general superintendence or other
inspecting body, acting for the time being, appointed by the government.

(4) The actual costs of contracts for technical and other services entered
into by the contractor for petroleum operations and for materials purchased by
the contractor for use in petroleum operations shall be recoverable, provided that
those services and materials are reasonably required for petroleum operations and
provided further that the prices paid by the contractor are no higher than those

37
currently prevailing in normal arm's length transactions of the open market for
comparable services and materials.

(5) Each expatriate employee of the contractor, its contractors and sub-
contractors shall be permitted to import and shall be exempt from all customs
duties with respect to the reasonable importation of household goods and
personal effects, including one (1) automobile provided however that such
properties are imported within three (3) months of their arrival or such longer
period as the Government may in writing determine.

(6) The contractor and its contractor and sub-contractors and _ their
expatriate employees may sell in Kenya all imported items which are no longer
needed for petroleum operations. However, if such imports were exempt from
customs duties, the seller shall fulfil all formalities required in connection with
the payment of duties, taxes, fees and charges imposed on such sales.

(7) Subject to sub-clauses 12 (4) and 12 (5), contractor and its contractors
and sub-contractors and their expatriate employees may export from Kenya,
exempt of all export duties, taxes, fees and charges, all previously imported items
which are no longer required for the conduct of petroleum operations under this
contract.

(8) "custom duties", as that term is used herein, shall include all duties,
taxes on imports (except those charges paid to the Government for actual
services rendered), which are payable as a result of the importation of the item or
items under consideration.

33. EXCHANGE AND CURRENCY CONTROLS

(1) As long as the Contractor meets its obligations to the Government in terms
of tax payments or any other payment contemplated by this Contract, and as long as
the Contractor complies with sub-clause 33(20 hereafter and is not in a material breach
with this Contract, the Government shall by appropriate legal notice grant effective
upon the effective date of this contract the contractor freedom to-

(a) open and freely maintain external accounts inside Kenya and foreign bank
accounts outside Kenya in accordance with Exchange Control Notice No.3
issued under the Exchange Control Act, chapter 113 of the Laws of Kenya:

(b) receive, retain outside Kenya and freely dispose of foreign currencies received
by it outside Kenya, including the proceeds of sales of petroleum hereunder,
and contractor shall not be obligated to remit such proceeds to Kenya with the

38
exception of those proceeds as may be needed to meet in Kenya its expenses
and payments to the Government.

(c) Pay directly outside Kenya for purchases of goods and services necessary to
carry out petroleum operations hereunder:

(d) Pay it s expatriate employees working in Kenya in foreign currencies outside of
Kenya. Such expatriate employees shall be only required to bring into Kenya
such foreign exchange as required to meet their personal living expenses and to
meet payments of Kenyan taxes;

(e) Freely repatriate abroad all proceeds from contractor’s petroleum operations in
Kenya, including but not limited to proceeds from the sale of assets and
petroleum ; and

(f) Have rates of exchange for purchase or sale of currency in Kenya, not less
favourable to the contractor than those granted to any investor in Kenya

(2) In order to keep the Government and the Central Bank of Kenya informed of its
prospective and actual foreign exchange transactions, the contractor shall inform the
Government and the Bank in writing and in such form and detail as the Government or
the Bank may request-

(a) of the location of the contractor’s bank accounts in Kenya and abroad,which
latter accounts shall be opened in banks approved by the Central Bank of
Kenya;

(b) annually, before the commencement of each calender year, of the contractor’s
estimated receipts and disbursements of foreign exchange by principa
eadings during the year appears necessary); and

(c) quarterly, within thirty(30) days of the end of each calendar quarter, of the
contractor’s actual receipts and disbursements of foreign exchange by principa
eadings during the preceding quarter.

(3) Subject to the obligation to give preference to Kenyan goods and services as
stipulated under clause 31, the contractor shall have the right to enter all contracts an
sub-contracts necessary to carry out petroleum operations, without prior approval by
the Central Bank of Kenya or any other Government agency. The Government
reserves the right to inspect the records or documentation related to such contracts an
sub-contracts and, in accordance with clause 30, to appoint independent auditors to
examine the accounts of the contractor, and the contractor shall provide a copy of such
contracts within thirty (30) days after their execution, provided however that where the

39
Government disputes anything in the contracts, the value in dispute shall not be
included, until, the dispute has been resolved, in

(a) the qualifying expenditure under the Income Tax Act;

(b) the Certificate of Approved Enterprise; and

© the qualifying payment under th Exchange Control Act

(4) The Government shall grant to the contractor a certificate of Approved Enterprise
in accordance with the Foreign Investments Protection Act, Chapter 518 of the Law of Kenya.
The amount recognized by the certificate as having been invested shall be the actual amount for
the time being invested by the contractor as set forth in its books of account maintained and
audited in accordance with this contract, provided however that the contractor shall not
repatriate any proceeds of sale of an asset forming part of either —

(a) qualifying expenditure under the Income Tax Act;

(b) any asset subject to a Certificate of Approved Enterprise;
Without written approval and the necessary amendments to the relevant certificate. Proceeds

arising from any other source may repatriate after a senior Officer of the Ministry, duly
authorized in that behalf, has certified that such repatriation is in order.

40
PART VIII
GENERAL

34. PAYMENTS
(1) All sums due to the Government or the contractor shall be paid in
United States dollars or other currency agreed to by the Government and the
contractor.
(2) Any late payment shall attract interest at ....percent (........ %) per
annum.

35. ASSIGNMENT

(1) After notice to the Minister the contractor may assign part or all of its
rights and obligations under this contract to an affiliate without the prior approval
of the Minister, provided such assignment shall result in the assignor and the
assignee being jointly and severally liable for all of the assignor's obligations
hereunder.

(2) The contractor may assign to a person other than an affiliate part or all
of its rights and obligations under this contract with the consent of the Minister,
which shall not be unreasonably withheld and which shall be granted or refused
within thirty (30) days of receipt by the Minister of the notice from the contractor
that it intends to make such an assignment, but the Minister may require such an
assignee to provide a guarantee for the performance of the obligations of the
contractor.

(3) The contractor shall report to the Minister any material changes in the
corporate structure, ownership and financial position of the contractor and its
parent company.

36. MANAGER, ATTORNEY AND JOINT OPERATION AGREEMENT

(1) The contractor shall notify the Minister, before the petroleum
operations begin, of the name and address of the person resident in Kenya who
will supervise the petroleum operations, and prior notice of any subsequent
change shall be given to the Minister.

(2) The contractor shall appoint an advocate resident in Kenya with the
power of representation in all matters relating to this contract, of which
appointment the Minister shall be notified before the petroleum operations begin,
and prior notice of any subsequent change shall be given to the Minister.

41
(3) Where the contractor consists of more than one person, the contractor
shall deliver to the Minister a copy of the joint Operating agreement between
those persons, as soon as it is available.

37. CONFIDENTIALITY

(1) All the information which the contractor may supply to the
Government under this contract shall be supplied at the expense of the contractor
and the Government shall keep that information confidential, and shall not
disclose it other than to a person employed by or on behalf of the Government,
except with the consent of the contractor which consent shall not unreasonably
withheld.

(2) Notwithstanding sub-clause 37 (1), the Minister may use any
information supplied, for the purpose of preparing and publishing reports and
returns required by law, and for the purpose of preparing and publishing reports
and surveys of a general nature.

(3) The Minister may publish any information which relates to a
surrendered area at any time after the surrender, and in any other case, three (3)
years after the information was received unless the Minister determines, after
representations by the contractor, that a longer period shall apply.

(4) The Government shall not disclose, without the written consent of the
contractor, to any person, other than a person employed by or on behalf of the
Government, know-how and proprietary technology which the contractor may
supply to the Minister.

38. FORCE MAJEURE

qd) In this clause, “Force Majeure” means an occurrence beyond the

reasonable control of the Minister or the Government or the contractor which prevents
any of them from performing their obligation under this contract

(2) Where the Minister, the Government or the Contractor is prevented

from complying with this contact by force majeure, the person affected shall promptly
give written notice to the other and the obligations of the affected person shall be
suspended, provided that the person shall do all things reasonably within its power to
remove such cause of force majeure. Upon cessation of the force majeure event, the
person no longer affected shall notify the other person.

(3) Where the person not affected disputes the existence of force majeure,

42
that dispute shall be referred to arbitration in accordance with clause 41.

(4) Where an obligation is suspended by force majeure for more than one (1)
year, the parties may agree to terminate this contract by notice in writing without further
obligations.

(5) Subject to sub-clause 38 (4), the term of the contract shall be
automatically extended for the period of the force majeure.

39. WAIVER

A waiver of an obligation of the contractor shall be in writing, signed by
the Minister, and no waiver shall be implied if the Minister does not exercise a
remedy under this contract.

40. GOVERNING LAW

(1) This contract shall be governed by, interpreted and construed in
accordance with the Laws of Kenya.

(2) The contractor agrees that it will obey and abide by all laws and
regulations in force in Kenya.

(3) If after the effective date of this contract the economic benefits of a
party are substantially affected by the promulgation of new laws and regulations,
or of any amendments to the applicable laws and regulations of Kenya, the
parties shall agree to make the necessary adjustments to the relevant provisions
of this contract, observing the principle of the mutual economic benefits of the
parties.

41. ARBITRATION

(1) Except as otherwise provided in this contract, any question or dispute
arising out of or in relation to or in connection with this contract shall, as far as
possible, be settled amicably. Where no settlement is reached within thirty (30)
days from the date of the dispute or such a period as may be agreed upon by the
parties, the dispute shall be referred to arbitration in accordance with the
UNCITRAL arbitration rules adopted by the United Nations Commission on
International Trade Law.

(2) The number of arbitrators shall be three (3) and shall be appointed as
follows -

43
(a) each party shall appoint one (1) arbitrator and so notify the other party
of such appointment and those two (2) arbitrators shall appoint the third
arbitrator.

(b) if any of the arbitrators shall not have been appointed within thirty
(30) days, either party may request in writing the Secretary-General of the
International Centre for Settlement of Investment Disputes to appoint the
arbitrator or arbitrators not yet appointed and to designate an arbitrator to be the
Chairman of the arbitral tribunal. The Secretary-General shall forthwith send a
copy of that request to the other party.

The Secretary-General shall comply with the request within thirty (30)
days from the receipt thereof or such longer period as the parties may agree.

The Secretary-General shall promptly notify the parties of any
appointment or designation made by him pursuant to the aforesaid request.

(c) Arbitrators shall be chosen from countries other than those of which
the parties are nationals.

(d) If an arbitrator fails or is unable to act, his successor will be appointed
in the same manner as the arbitrator whom he succeeds.

(3) The arbitration shall take place in Nairobi, Kenya and shall be in
English.

(4) The decision of the majority of the arbitrators shall be final and
binding on the parties.

(5) Any judgement upon the award of the arbitrators may be entered in
any court having jurisdiction in respect thereof.

42. NOTICES
(1) Any notice and other communication under this contract shall be in
writing and shall be delivered by hand, sent by registered post, or by telegram or

telex to the following address of the other.

To the Government:
To the Contractor:

(2) A notice shall be effective on receipt.

44
(3) Any notice given by telex or telegram shall be promptly confirmed by
letter signed by the party giving the notice.

(4) The Government and the contractor may at any time and from time to
time change its authorized representative or its address herein on giving the other
ten (10) days notice in writing to such effect.

43. HEADING AND AMENDMENTS

(1) Headings are inserted in this contract for convenience only and shall
not affect the construction or interpretation hereof.

(2) This contract shall not be amended, modified or supplemented except
by an instrument in writing signed by the parties.

Signed on the day and year first before written:
For the government
The Minister

For the Contractor:

Note: Appendices to each petroleum agreement relates will
(a) Identify the block to which the petroleum agreement related
(Appendix “A”)
(b) Provide for the accounting procedures to be followed by the
contractor (appendix “B”) ; and
(c) Specify the terms and conditions of participation (Appendix C”)

45
APPENDIX “A”
THE CONTACT AREA

(The Area to which the Petroleum Agreement relates

APPENDIX "B"
ACCOUNTING PROCEDURE

TABLE OF CONTENTS
PART I - GENERAL PROVISIONS
1.1 - Interpretation.
1.2 - Accounting obligations of the contractor.
1.3 - Language and units of accounts.
14 - Audits.
1.5 - Revision of accounting procedure.
PART II - COSTS, EXPENSES, EXPENDITURE AND CREDITS OF THE CONTRACTOR
2.1 - Surface rights.
2.2 - Labour and related costs.
2.3 - Materials.
2.4 - Transportation and employee relocation costs.
2.5 - Services.

2.6 - Damage and losses to joint property.

46
2.7 - Insurance.
2.8 - Legal expense.
2.9 - Duties and taxes.
2.10 - Offices, camps and miscellaneous facilities.
2.11 - General and administrative expenses.
2.12 - Other expenditure.
2.13 - Credits under the Contract.
2.14 - No duplication of charges and credits.
PART III - FINANCIAL REPORTS TO THE MINISTER
PART I - GENERAL PROVISIONS

The purpose of this accounting procedure is to establish methods and
tules of accounting for petroleum operations and the principles set forth herein
shall apply to petroleum operations pursuant to the production sharing contract
(hereinafter referred to as the "Contract"), to which this Appendix is attached.

1.1 - INTERPRETATION
1.1.1 - DEFINITIONS

"joint account" means the set of accounts maintained by the operator to
record all expenditure and other transactions under the provisions of the contract.
Such accounts will distinguish between exploration, evaluation, development and
production costs. After adoption of a development plan a separate joint account

shall be maintained for each development area.

"joint property" means all property acquired and held in connection with
petroleum operations under the contract;

"material" means personal property, including supplies and equipment,
acquired and held for use in petroleum operations;

"controllable material" means material which the operator subjects to
record control and inventory. A list of types of such material shall be furnished to

47
the Government and non-operator(s);

"operator" means the party designated to conduct the petroleum
operations;

"non-operator(s)" means the entities constituting the contractor other than
the operator, and the Government when it participates.

Words not defined herein, but which are defined in the contract, shall
have the meanings ascribed to them therein.

1.1.2 - PRECEDENCE OF DOCUMENT

In the event of conflict between the provisions of this accounting
procedure and the provisions of the contract, the provisions of the contract shall
prevail.

1.2 - ACCOUNTING OBLIGATIONS OF THE CONTRACTOR

1.2.1. The contractor shall maintain financial accounts necessary to
record in reasonable detail the transactions relating to petroleum operations
which shall be prepared in accordance with generally accepted standards of the
international petroleum industry, as more particularly, but not exclusively set out
in this accounting procedure.

1.2.2. The contractor shall provide the Government with a description of
its accounting classifications and the contractor shall use such classifications

when preparing its accounts.

1.2.3. The contractor shall provide details of the financial accounts in the
form of monthly statements which shall -

(a) reflect all charges and credits related to petroleum operations;

(b) be prepared on accrual basis so that expenditure is - recorded as
incurred when title to goods passes or when work is executed; and

(c) present the total accounts for the contract area and each development
area and the share of each non-operator.

1.3.- LANGUAGE AND UNITS OF ACCOUNTS

1.3.1. All books of account shall be maintained in the English language
48
and in United States dollars. Where necessary for clarification, the contractor
may also maintain accounts and records in other language and currencies.

1.3.2. It is the intent of this accounting procedure that neither the
Government nor the contractor should experience an exchange gain or loss at the
expense of, or to the benefit of, the other. However, should there be any gain or
loss from exchange of currency, it will be credited or charged to the accounts
under the contract.

1.4. - AUDITS AND INSPECTION RIGHTS OF THE GOVERNMENT

1.4.1. The Government, upon at least thirty (30) days' advance written
notice to the contractor, shall have the right at its sole expense to audit the joint
account and related records for any calendar year or portion thereof within the
twenty-four (24) month period following the end of such year. Notice of any
exception to the contractor's accounts of any calendar year must be submitted to
the contractor within three (3) years from the end of such year.

1.4.2. For the purposes of auditing, the Government may examine an
verify, at reasonable times, all charges and credits relating to the petroleum
operations such as books of account, accounting entries, material records an
inventories, vouchers, payrolls, invoices and any other documents,
correspondence and records necessary to audit and verify the charges and credits.
Furthermore, the auditors shall have the right in connection with such audit, to
visit and inspect at reasonable times, all sites, plants, facilities, warehouses an
offices of the contractor directly or indirectly serving the petroleum operations
including visiting personnel associated with those operations.

1.4.3. All adjustments resulting from an audit agreed shall be rectifie
promptly in the contractor's accounts. Any unresolved dispute arising in
connection with an audit shall be referred to arbitration in accordance with clause
41 of the contract.

1.4.4. At the request of the Minister, the contractor shall appoint an
independent auditor of international standing approved by the Minister to audit
annually the accounts and records of the petroleum operations and report thereon,
and the cost of such audit and report shall be chargeable to the joint account.

1.5. - REVISION OF ACCOUNTING PROCEDURE

1.5.1. By mutual agreement between the Government and the contractor,
this accounting procedure may be revised from time to time by an instrument in
writing signed by the parties.

49
1.5.2. The parties agree that if any procedure established herein proves
unfair or inequitable to any party, the parties shall meet and in good faith
endeavour to agree on the changes necessary to correct that unfairness or
inequity.

PART II - COSTS, EXPENSES, EXPENDITURE AND CREDITS OF THE CONTRACTOR

Subject to the provisions of the contract, the contractor shall bear and pay
the following cost and expenses necessary to conduct petroleum operations. Such
petroleum costs are recoverable by the contractor in accordance with the
provisions of the contract.

2.1.- SURFACE RIGHTS

2.1.1. All direct costs necessary to acquire and to maintain surface right
to the contract area when such costs are paid by the contractor according to the
provisions of the contract.

2.2.- LABOUR AND RELATED COST

2.2.1. Salaries and wages of employees of the operate and its affiliate(s)
for portion of their time spent performing management, administrative, legal,
accounting, treasury, tax, employee relations, computer services, engineering,
geological, and all other functions for the benefit of petroleum operations,
whether temporarily or permanently assigned to the contract area, as well as the
cost of employee benefits, customary allowances and personal expenses incurred
under the usual practice of the operator and its affiliate(s) and amount imposed
by governmental authorities, which are applicable to such employees.

2.3.- MATERIAL

2.3.1. Value of material charged to the accounts contract. The cost of
material, equipment and supplies purchased or furnished by the operator for use
in petroleum operations shall be charged to the joint account on the basis set
forth below. So far as it is reasonably practical and consistent with efficient and
economical operations, only such material shall be purchased for or transferred to
the joint property as may be required for immediate use and /or for approved
work programmes and the accumulation of surplus stock shall be avoided.

50
2.3.1.1. Except as otherwise provided in sub-part 2.3.1.2 below, material
purchased, leased or rented shall be charged at the actual net cost incurred by the
operator. "Net cost" shall include, but shall not be limited to, such items as
vendor's invoice price, transportation, duties, fees and applicable taxes less all
discounts actually received.

2.3.1.2. Material purchased or transferred from the contractor or its
affiliate(s) shall be charged at the prices specified herebelow:

(a) New material (condition "A") shall be valued at the current
international net cost which shall not exceed the price prevailing in normal arm's
length transactions on the open market.

(b) Used material (conditions "B","C" and "D").

(i) Material which is in sound serviceable condition and is
suitable for reuse without reconditioning shall be classified as condition "B" and
priced at seventy-five percent (75%) of the current price of new material defined
in (a) above.

(ii) Material which cannot be classified as condition "B" but
which after reconditioning will be further serviceable for its original function
shall be classified as condition "C" and priced at fifty per cent(50%) of the
current price of new material as defined in (a), above. The cost of reconditioning
shall be charged to the reconditioned material provided that the value of
condition "C" material plus the cost of reconditioning do not exceed the value of
condition "B" material.

(iii) Material which cannot be classified as condition "B" or
condition "C" shall be classified as condition "D" and priced at a value
commensurate with its use.

2.3.2. - INVENTORIES

2.3.1.1. At reasonable intervals, inventories shall be taken by the
operator of all controllable material. The operator shall give ninety (90) days'
written notice of intention to take such inventories to allow the Minister and non-
operator(s) to be represented when any inventory is taken. Failure of any party to
be represented after due notice given shall bind such party to accept the inventory
taken by the operator.

2.3.2.2. The operator shall clearly state the principles upon which
valuation of the inventory has been based.

51
2.3.2.3. Whenever there is a sale or change of interest in the joint
property, a special inventory may be taken by the operator, provided the seller
and/or purchaser of such interest to bear all of the expense thereof. In such cases,
both the seller and the purchaser shall be entitled to be represented and shall be
governed by the inventory so taken.

2.4.- TRANSPORTATION AND EMPLOYEE RELOCATION COSTS

2.4.1. Transportation of material and other related costs such as origin
services, expediting, crating, dock charges, forwarder's charges, surface and air
freight, and customs clearance and other destination services.

24.2. Transportation of employees as required in the conduct of
petroleum operations, including employees of the operator's affiliate(s) whose
salaries and wages chargeable under subparts 2.2.1 and 2.5.2.

24.3. Relocation costs of the contract area vicinity of employees
permanently or temporarily assigned to petroleum operations. Relocation costs
from the contact area vicinity, except when an employee is reassigned to
another location classified as a foreign location by the operator. Such costs
include transportation of employee’ families and their personal and household
effects and all other relocation cost in accordance with the usual practice of the
operator and its affiliate(s).

2.5.- SERVICES

2.5.1. The actual cost of contract services, professional consultants, and
other services performed by third parties other service provided by the contractor
or its affiliate(s), but the prices paid by the contractor shall not be higher than
those generally charged for comparable services.

2.5.2. Costs of technical services, such as but not limited to, engineering,
and related data processing, performed by the contractor and its affiliate(s) for the
direct benefit of petroleum operations, engineering, and related data processing,
performed by the contractor provided such cost shall not exceed those currently
prevailing if performed by third parties in normal arm's length transaction for like
services.

2.5.3. Costs of use of equipment and facilities for the direct benefit of the
petroleum operations, furnished by contractor or its affiliate(s) at rate
commensurate with the costs of ownership, or rental , and the cost of operation

52
thereof , but such rates shall not exceed those currently prevailing in the general
vicinity of the contract area in normal arm's length transactions on the open
market for like services and equipment.

2.6.- DAMAGES AND LOSSES TO JOINT PROPERTY

2.6.1. All costs or expenses necessary for the repair or replacement of
joint property resulting from damages or losses incurred by fire, flood, storm,
theft, accident, or any other cause, except insofar as those costs and expenses
are caused by the wilful misconduct of the operator. The operator shall furnish
the Government and non-operator(s) written notice of damages or losses for each
damages or loss in excess of fifty thousand U.S. dollars (U.S. $50,000) as soon
as after the loss as practicable.

2.7. - INSURANCE

2.7.1. Premia for insurance required under the contract, provided that a
party not participating in such insurance shall not share in the cost unless such
insurance is compulsory under the laws of Kenya and provided further that if
such insurance is wholly or partly paced with an affiliate of the contractor such
premia shall be recoverable only to the extent generally charged by competitive
insurance companies other than an affiliate of the contractor.

2.7.2. Actual expenditure incurred in the settlement of all losses, claims,
damages, judgments, and other expenses for the benefit of the petroleum
operations.

2.8. - LEGAL EXPENSES
2.8.1. All costs or expenses of litigation or legal service otherwise
necessary or expedient for the protection of the joint property or other interest in
the contract area, including but not limited to legal counsel's salaries and fees,
court costs, cost of investigation or procuring evidence and amounts paid in
settlement or satisfaction of any such litigation or claims. These services may be
performed by the operator's legal staff or an outside firm as necessary.

2.9.- DUTIES AND TAXES
2.9.1. All duties, taxes (except taxes based on income), fees, and

governmental assessments of very kind and nature which have been paid by the
operator with respect to the contract.

53
2.10. - OFFICE, CAMPS AND ADMINISTRATIVE EXPENSES

2.10.1. Cost of establishing, maintaining and operating any offices,
suboffices, camps, warehouse, housing and other facilities directly serving
petroleum operations. The cost shall be allocated to the operations served on an
equitable basic.

2.11.- GENERAL AND ADMINISTRATIVE EXPENSES

2.11.1. This charges shall be made monthly for services of all personnel
and offices of the operator and its affiliate(s) outside Kenya and those not
otherwise provided herein. It shall include service and related office cost of
personnel performing management, administrative, legal, accounting, treasury,
tax, employee relations, computer service, purchasing, engineering, geological,
geophysical, and all other functions for the direct benefit of petroleum
operations. The charge shall be made as follows:

This charge will be at the provisional rate of .......... percent
een %) of total costs per month during any period in which
exploration operations are being conducted. For the period
commencing on the date that the contractor reports a commercial
discovery to the Government as required in clause 19(5) of the
contract until the contract is terminated the provisional rate shall
be... percent (......... %) of total costs per month.

The provisional charges for such costs are based upon operator's cost
experience and estimates of cost to be incurred in conduct of the petroleum
operations, and are subject to quarterly adjustment as operator's costs indicate
are necessary and equitable. Within ninety (90) days following the end of each
quarter, the operator shall determine the actual cost incurred in performing such
services, and shall charge or credit the joint account for the difference between
the actual cost incurred for the quarter and the provisional rate charge during the
quarter.

On request of the Government or a non-operator, the operator shall make
available at its home offices all supporting documents used for the determination
of the charges. Such documents shall include but shall not be limited to time
allocation reports prepared by employees providing services described in
subpart 2.11.1., cash vouchers supporting cash expenses included in overhead
pool, inter-company billing supporting charges for services provided by
operator's affiliates (e.g. building rentals, telecommunications paid by the
operator's parent company), summary or impersonalized computer run
supporting salaries, wages and employee benefits and other such documents as

54

may be mutually agreed.

2.12. - OTHER EXPENDITURE

2.12.1. Other reasonable expenditure not covered or dealt with in the

forgoing provisions which are incurred by
necessary, proper, economical and efficient

the operator and its affiliate(s) for the
tt conduct of petroleum operations.

2.12.2. Interest incurred on loans raised by the contractor for capital

expenditure in petroleum operations und

ler the contract at rate not exceeding

prevailing commercial rates may be recoverable as petroleum costs.

2.13. - CREDITS UNDER THE CONTRACT

The net proceeds of the following transaction will be credited to the

account under the contract -

(a) the net proceeds of any insurance or claim in connection with the

petroleum operations or any assets charge:

(b) revenue received from outsi
charged to the accounts under the contract;

(c) any adjustment
suppliers/manufactures or their agents in c
material the cost of which was previous!

contract;

(d) rentals, refunds or other cre
apply to any charge which has been made t

(e) proceeds from all sales of sui
account under the contract; and

(f) the prices originally charged t
inventory materials subsequently exported

2.14. - NO DUPLICATION OF

Notwithstanding any provision

received by

to the accounts under the contract;
ers for the use of property or assets
the contractor from the

onnection with defective equipment or
ly charged by the contactor under the

its received by the contractor which
‘0 the accounts under the contract;

lus material or assets charged to the

‘o the accounts under the contract for
from Kenya.

CHARGES AND CREDITS

to the contrary in this accounting

procedure, it is the intention that there shall be no duplication of charges or

credits in the accounts under the contract.

55
PART III - FINANCIAL REPORTS TO THE MINISTER

3.1. The reporting obligations provided for in this Part shall, unless the
country is stated, apply to the operator.

3.2. The operator shall submit annually to the Minister the following:

3.2.1. The annual work programme and budget three(3) months before
the beginning of the year to which they apply and the budget shall be analyzed by
item within the exploration programme, evaluation programme, development
programme and production programme and show for each major budget item,
with reasonable detail, the following:-

(a) latest forecast cumulative costs anticipated at the start of the budget
year;

(b) cumulative expenditure anticipated at the end of each quarter of the
budget year; and

(c) expenditure anticipated in future years to complete the budget item.

3.2.2. A schedule of the service and supply contracts, to be let during the
forthcoming year which require payment in foreign currency exceeding the
equivalent of ........0.ce USS. dollars (U.S. $ wo... ) per contract,
showing the anticipated tender date and approximate value and the goods or
services to be provided;

3.2.3. The audit report required by sub-part 1.4.4. of this accounting
procedure, stating whether in the opinion of the auditors of the contract-

(a) the last annual expenditure report records the expenditure of the
contractor truly and fairly in accordance with the provisions of the contract;

(b) the reports on petroleum revenue submitted truly and fairly
determined the arm's length value of disposals of petroleum during the year.

3.3. The operator shall submit quarterly within thirty (30) days of each
quarter to the Minister:

3.3.1. a report of expenditure and receipts under the contract analyzed by
budget item showing-

(a) actual expenditure and receipts for the quarter in question;

56
(b) actual cumulative cost to date;
(c) latest forecast cumulative cost at the year end;

(d) variations between budget costs and actual costs, and explanations
thereof; and

(e) with effect from adoption of the development plan, the total payroll
costs segregated between Kenyan and non-Kenyan personnel and the total
expenditure segregated between Kenyan and non-Kenyan goods and services.

3.3.2. a cost recovery statement containing the following information-

(a) recoverable petroleum costs carried forward from the previous
quarter, if any;

(b) recoverable petroleum costs incurred and paid during the quarter;
(c) total recoverable petroleum costs for the quarter (a) plus (b) above);

(d) quantity and value of cost oil taken and separately disposed of by the
contractor for the quarter;

(e) amount of petroleum recovered for the quarter;

(f) amount of recoverable petroleum costs to be carried forward into the
next quarter, if any; and

(g) value of Government's share of production taken by the contractor
pursuant to clause 27 of the contract.

3.4. A copy of each contract for goods or services, requiring a foreign
currency payment, shall be provided to the Minister as soon as practicable after
its execution, together with a contract summary containing-

(a) a description of the goods or services to be provided;

(b) the approximate consideration for the contract;

(c) the names of proposed bidders, contractors or suppliers; and

(d) a brief description of the efforts made to find a Kenyan supplier or

57
contractor including the names of businesses considered and the reasons for
rejecting them.

3.5. After the commencement of production the operator shall, within
fifteen (15) days after the end of each month, submit a production report to the
Minister showing for each development area the quantity of petroleum -

(a) held in stocks at the beginning of the month

(b) produced during the month

(c) lifted, and by whom;

(d) lost and consumed in petroleum operations; and

(e) held in stocks at the end of the month.

3.6. A lifting party shall submit, within fifteen (15) days after the end of
each month, a report to the Minister stating-

(a) the quantities and sales value of arm's length petroleum sales made in
that month;

(b) the quantities, sales value and arm's length value of disposals of
petroleum other than by sale at arm's length during the month; and

(c) the total petroleum revenue for that month.

58
APPENDIX "C"

PARTICIPATION AGREEMENT
TABLE OF CONTENTS

1 - Interpretation

2 - Participation interests and commencement
3 - Operator and duties of operator

4 - Operating committee and work programmes
5 - Costs and expenses

6 - Payments to operator

7 - Material and equipment

8 - Relationship of the parties and tax provisions
9 - Surrenders and transfers

10 - Disposal of production

11 - Sole risk operations

12 - Confidentiality

13 - Liability

14 - Governing law

15 - Arbitration

16 - Force majeure

17 - Notices

18 - Term

19 - Final provisions

59
Exhibit "A"-Accounting procedure.
PARTICIPATION AGREEMENT

This Participation Agreement, made and entered into on_ this
sesseesseeseeseeseeed day Of................, by and between the Government of the Republic
of Kenya (hereafter referred to as the "Government") represented for the purpose
of this agreement by the Minister for the time being responsible for energy
(hereinafter referred to as the "Minister") and

ceeeeeee estes Incorporated under the laws of ... and having
established a place of business at .. .., Kenya (hereinafter referred
to as the Contractor").

WHEREAS the Government and the Contractor have entered into a
production sharing contract (referred to as the "Contract"), to which this
Appendix is attached;

WHEREAS the Government may decide to exercise its option under
clause 28 of the Contract; and

WHEREAS the Parties wish to set forth the terms and conditions under
which the Government has agreed to participate in the Petroleum Operations in
each case such as option is exercise;

NOW, THEREFORE, the Parties agree as follows:

1 - INTERPRETATION

1. In this participation Agreement, words in the singular include the

plural and vice versa, and except where the context otherwise requires:

"AFE" means an authorization for expenditure;

"Government" includes an appointee as defined in subclause 28 (1) of the
Contract;

"Joint account" means the accounts maintained by the operator to record
all transactions related to operations in the participation area under this

Participation Agreement;

"Joint property" means all property acquired and held for use in
connection with operations under this Participation Agreement;

60
"Non-operator" means a party other than the operator;

"Operating committee” means the committee established by Article 4
hereof;

"Operator" means the party designated to conduct the petroleum
operations, pursuant to Article 3 hereof and its successors;

" Participating interest" means the respective undivided interest of each
of the parties as it may exist at any given time in the participation area and under
this Participation Agreement;

"Participation area" means a development area in which the Government
elects to participate under the Contract;

"Participation dates" means the effective date of participation by the
Government as defined in subclause 28 (2) of the Contract;

"Participation work programme" means a programme of the petroleum
operations under this Participation Agreement;

"Parties" means, collectively, the Government and the entities consulting
the Contractor, their respective successors or assignees."party" means anyone of
the parties;

"Year" means calendar year.

2. Words not defined in this Participation Agreement but which are
defined in the Contract have the meanings given to the in the Contract.

3. In the event of any conflict between the Contract and this Participation
Agreement, Contract shall prevail and this Participation Agreement shall be
deemed amended accordingly.

2. PARTICIPATING INTERESTS
1. When and if the Government elects, pursuant to clause 28 of the
contract, to participate in petroleum operations in a participation area, each entity
constituting the contractor shall assign proportionately to the Government a part
of its interest in the development area so that the rights, interest and obligations
of the contractor and the Government in such area shall be owned and borne as
of the participation date in undivided interests as follows:

Government... %) or such lesser 28 of the

Contract;
amount as may be elected in accordance with clause

Contractor: . -per c %) or such greater amount as may remain
after the Government's election.

2. In the event a party shall transfer in whole or in part its Participating
interest pursuant to clause 35 of the Contract and Article 9 of this Participation
Agreement, the participating interest of the parties therein shall be revised
accordingly.

3. OPERATOR AND DUTIES OF OPERATOR

1. The operator shall be the party acting as operator on the participation
date and the operator shall have the rights and obligations of a non-operator in
respect of its participating interest.

2. The operator shall serve as operator until it resigns or is removed
pursuant to the provisions of this Article, or until it ceases to hold a participating
interest hereunder. In the event that an operator assigns the whole of its
participating interest hereunder to one of its affiliates, such affiliate shall become
operator hereunder in the former's place.

3. Upon the affirmative vote of all the non-operators, the operator, the
operator shall be removed as operator in case of any one of the following-

(a) bankruptcy of the operator or its parent company;
(b) assignment for the benefit of the operator's creditors;

(c) appointment of a receiver or manager with respect to the whole or any
part of the property or assets of the operator;

(d) entitlement of any person other than an affiliate of the operator to
appoint a majority of the members of the board of directors of the operator by the
reason of any act, default or neglect of the operator;

(e) failure without justification by the operator to pay a sum due to or in

the name of the joint account for more than sixty (60) days;

(f) the operator's material breach of this Participation Agreement which

62
remains unremedied for more than thirty (30) days after the operator is notified
by non-operators of such breach; or

(g) reduction in the operator's participating interest to...
Cees %) or less.

per cent

4. An operator may at any time resign as operator by giving to the other
parties notice in writing of such resignation. Such resignation shall be effective
one hundred-eighty (180) days after the date of notice thereof or on the date on
which a successor operator appointed by the parties (other than the operator)
shall be ready and able to assume the obligations of operator in accordance with
all the provisions of this Participation Agreement, whichever shall first occur.

5. Should an operator so resign or be removed, a successor operator shall
immediately be appointed by the operating committee. A party having been
removed as operator may not vote to succeed itself as operator. Such
appointment parties holding not less than the percentage figure of the remaining
participating interests set out in Article 4 (6). For the purpose of this Article,
operator includes any of its affiliates holding a participating interest in this
Participation Agreement.

6. Removal or resignation of an operator shall not in any way affect its
rights or obligations as non-operator party to this Agreement. On the effective
date of removal or resignation, the operator shall deliver to the successor operator
any and all funds, equipment, materials, appurtenances, books, records, data,
interpretations, information and rights acquired by and in the custody of the
operator for the joint account of the parties (including available petroleum not
delivered to the parties), shall, with the successor or operator, prepare an
inventory of joint property, adjusting the joint account accordingly, and shall co-
operate as far as possible in effecting a smooth transfer of operating
responsibilities.

7. An operator that is removed under Article 3 (3) (g) hereof may charge
to the joint account all reasonable and necessary expenditure incurred in
demobilizing and repatriating personnel and equipment.

8. The operator shall have control of the petroleum operations in the
participation area and shall exclusive custody of all materials, equipment and
other property acquired therefor, and shall perform the duties under this
Participation Agreement diligently and in accordance with good international
petroleum industry practice, and sound and accepted engineering, management
and accounting principles.

63
The operator shall not be liable to any non-operator for any acts or
omissions, claims, damages, losses or expenses, in connection with or arising out
of this Participation Agreement or the contract or petroleum operations save
those caused by gross negligence or willful misconduct of the operator.

9. The operator shall-

(a) consult with non-operators and advise them of all matters arising from
the petroleum operations;

(b) comply with the decisions of the operating committee;

(c) keep the participating interests and all property acquired or used free
from liens, except for those authorized by Article 6 hereof; and

(d) pay the costs of the petroleum operations under this Participation
Agreement promptly and make proper charges to non-operators.

10. The operator shall submit a copy of an AFE to the non-operators for
each budget item of capital expenditure in the approved participation work
programme and budget that costs more than ...........0.. U.S. dollars (U.S
Soccecssssoen ).

Where it is necessary to complete an expenditure in a budget item in the
approved participation work programme, the operator may exceed the budget for

the budget item by the lesser of ten per cent (10%) thereof or..............4. US.
Seeeeeccseeseene ) and shall report promptly such excess expenditure to the non-
operators.

The operator may spend not more than ... U.S. dollars (U.S.
Seecesccseeee .) on petroleum operations in the participation area not included in an
approved participation work programme, provided that such expenditure shall
not be for items previously rejected by the operating committee. The operator
shall report promptly that expenditure to the non-operators and, if it is approved
in accordance with Article 4 (6), the operator may make further expenditure
thereon or on other items not exceeding U.S. dollars (U.S.$........ .) in that year.

The limits in this Article 3(10) may be changed from time to time by the
operating committee.

In the case of emergency, the operator may make such immediate
expenditure and take such immediate action as may seem necessary for the
protection of life or property or the prevention of pollution and such emergency

64
expenditure shall be reported promptly to the parties by the operator.

11. A non-operator may inspect the participation area, the petroleum
operations, and the books, records and other information of the operator
pertaining thereto.

The operator shall supply to a non-operator by telephone, telefax,
telegraph or telex, daily reports on drilling and such other reports in writing
normally provided by an operator to a non-operator in the international petroleum
industry, including but not limited to reports on well tests and core analysis, and
copies of drilling logs, well surveys and velocity surveys. The operator shall
furnish any other information reasonably requested by non-operator, if such
information is readily available.

12. The operator shall obtain and maintain all insurance required by law
and such other insurance as the operating committee may time to time determine,
provided that, in respect of such other insurance, any party may elect not to
participate provided such party gives notice to that effect to the operator. The
cost of insurance in which all the parties are participating shall be for the joint
account and the cost of insurance in which less than all the parties are
participating shall be charges to such parties individually. The operator shall, in
respect of any insurance-

(a) promptly inform the parties participating therein when it is taken out
and supply them with copies of the relevant policies when the same are issued;

(b) arrange for the parties participating therein, according to their
respective participating interests, to be named as co-insureds on the relevant
policies with waiver of subrogation in favour of the parties; and

(c) duly file all claims and take all necessary and proper steps to collect
any proceeds and, if all the parties are participating therein, credit them to the
joint account or, if less than all the parties are participating therein, credit them to
the participating parties.

Subject as stipulated above, any of the parties may obtain such insurance
as it deems advisable for its own account at its own expense providing such
insurance is acceptable under the applicable law.

If the operator is unable to obtain such other insurance required by the

operating committee, it shall so advise the parties and thereafter, it shall be
discharged of its obligation to obtain such insurance.

65
The operator shall take all reasonable steps to ensure that all contractors
(including sub-contractors) performing work in respect of the petroleum
operations and the joint property obtain and maintain all insurance required by
the law and obtain from their insurers a waiver of subrogation in favour of the
parties.

13. The operator may prosecute, defend and settle claims and litigations
arising out of the petroleum operations and may compromise or settle such
claims or litigations which involve an amount not exceeding the equivalent of on
hundred thousand U.S. dollars (U.S. $100,000) without the approval of the
operating committee. Any claim or litigation involving an amount in excess of
the equivalent of one hundred thousand U.S. dollars (U.S. $100,000) shall be
reported promptly to the non-operators and a non-operator shall have the right to
be represented by its own counsel at its expense in the compromise, settlement or
defence of such claims or litigation.

14. The operator shall fulfil the reporting obligations of the Contractor
unless otherwise stipulated in this Participation Agreement and the Contract.

4. - OPERATING COMMITTEE AND WORK PROGRAMMES

1. The parties shall establish an operating committee to supervise and
control the petroleum operations. The operating committee shall consist of one
representative appointed by each of the Parties provided always that more than
one of the Parties may appoint the same representative who shall represent them
separately.

Each party shall, as soon as possible after the date of this Participation
Agreement, give notice to all the other parties of the name of its representative
and of an alternate on the operating committee. Such representative may be
replaced, from time to time, by like notice. Representatives may bring to
meetings of the operating committee such advisers as they consider necessary.
The representative of a Party or, in the absence of the representative, his
alternate, shall be deemed authorized to represent and bind such party with
respect to any matter which is within the powers of the operating committee.
The representative of the party which is the operator shall be the chairman of the
operating committee and shall report the proceedings.

2. Except as otherwise provided in this Participation Agreement the
powers and duties of the operating committee shall include-

(a) the consideration and determination of all matters relating to general
policies, procedures and methods of operation hereunder;

66
(b) the approval of any public announcement or statement regarding this
Participation Agreement or the petroleum operations;

(c) the consideration, revision and approval or disapproval, of all
proposed participation work programmes, budgets and AFE's prepared and
submitted to it pursuant to the provisions of this Participation Agreement;

(d) the determination of the timing and location of all wells drilled under
this Participation Agreement and any change in the use or status of a well;

(e) the determination of whether the operator will represent the parties
regarding any matters or dealings with the Minister, any other governmental
authorities or third parties in so far as the same relate to the petroleum operations,
provided that there is reserved to each party the unfettered right to deal with
Minister or any other government authorities in respect of matters relating to its
own participating interest; and

(f) the consideration and, if so required, the determination of any other
matter relating to the petroleum operations which may otherwise designated
under this Participation Agreement for reference to it.

3. The operator shall, when requested by a representative of any party,
call a meeting of the operating committee. The operator may do so at any time to
keep the parties informed on the petroleum operations.

4. A request to call a meeting of the operating committee shall state the
purpose of that meeting and, except in an emergency, the operator shall give the
parties at least fifteen (15) days' written notice with an agenda of the meeting, but
where a meeting is called in an emergency, the operator shall give as much notice
thereof as possible by telephone, telex or telegraph and except with the consent
of all the parties, the business of a meeting shall be only that for which it was
called.

5. The operator may, instead of calling a meeting, submit matters to the
parties by written notice, upon which each party may vote within the period
prescribed in the notice which shall not be less than three (3) days or more than
fifteen (15) days from the date notice is received. Failure of a party to vote
within the above time limits shall be deemed a negative vote.

6. Each party shall have a voting interest equal to its participating
interest. Unless otherwise provided in this Participation Agreement, all decisions
of the operating committee shall be made by the affirmative vote of al least two
(2) parties holding not less than ..........., per cent (.......%) of the participation
interests.

7. The operator shall, at least four (4) months before the end of each year,
submit to the parties for approval a participation work programme and budget,
which shall contain details of the petroleum operations to be carried out in the
next year and allocation of funds therefore including administrative overheads
and third party expenditure, in accordance with the accounting procedure
attached to this Participation Agreement as exhibit "A".

8. Unless unanimously agreed at least sixty (60) days prior to the
beginning of the year, the operator shall call a meeting of the operating
committee to discuss and approve a participation work programme and budget
for the ensuing year and such work programme and budget shall be approved not
later than thirty (30) days prior to the commencement of such year and the
decision of the operating committee shall bind the parties. Upon approval of
such work programme and budget the operator is hereby authorized and obliged
to proceed with it in accordance such approval.

9. Such approved participation work programme and budget may be
reviewed and revised from time to time by the operating committee. Any party
may in writing request a review of an approved participation work programme or
budget, or of a project within a programme, if that project costs more than
we U.S. dollars (U.S. $ , and the request shall state the objections
of the party, which shall be considered by the operating committee, who may
amend the participation work programme or budget.

5.- COST AND EXPENSES.

1. Except as otherwise specifically provided in the Contract and this
Participation Agreement, all costs and expenses incurred by the operator in the
conduct of operations hereunder shall be borne by the parties in proportion to
their respective Participating Interests set forth in Article 2.

2. All costs and expenses incurred by the operator in the conduct of
petroleum operations hereunder shall be determined and settled in accordance
with good internationally accepted accounting practice consistent with the
provisions of the Contract and its accounting procedure as complemented by the
provisions of exhibit "A" to this Participation Agreement, and the operator shall
keep its records of costs and expenses in accordance therewith.

6. PAYMENTS TO OPERATOR

1. A non-operator shall pay its share of an expenditure relating to the
68
petroleum operations, within fifteen (15) days of receipt of the account of the
operator.

2. The operator may, upon twenty (20) days' written notice, request a
non-operator to advance a share of the estimated expenditure for the following
month, stipulating the due date of payment, provided however that such due date
of payment shall not be before the first banking day of that month and the
operator shall include with such notice an estimate of the cash calls for the next
three (3) months. Operator's estimate of expenditure shall not exceed the
approved year's budget. The operator may, at any time upon fifteen (15) days!
written notice, request additional advances to cover unforeseen expenditure.

3. Cash requirements shall be specified by the operator in the currencies
required for the petroleum operations and the non-operators shall advance their
shares in the currencies so specified.

4. If any non-operator's advances for a given month exceed its share of
cash disbursements for the same month, the next succeeding cash advance, after
such determination, shall be reduced accordingly.

However, non-operator(s) may request that excess advances be refunded. The
operator shall make such refund within fifteen (15) days after date of such notice.

5. Where a party is in default of payment, the operator and the non-
defaulting parties shall have, as security for amounts due hereunder from a
defaulting non-operator, a lien on the participating interest share, the interest in
material and equipment acquired for the petroleum operations and upon the
proceeds from the sale of petroleum, of that non-operator, and a non-operator
shall have for amounts due hereunder, a similar lien on the same interests and
property of the operator.

6. A lien may be exercised by a non-defaulting party by collecting the
amount due from a purchaser of petroleum and the statement of the operator of
the amount due shall be proof thereof.

7. A late payment shall attract interest at LIBOR plus............... per cent
(CL) Bk) Senne per cent (....... %), whichever is the greater, compounded
monthly and calculated from the due date of payment. A payment not received
within seventy-two (72) hours of the due date shall accrue interest from the due
date and the non-paying party shall be deemed to be in default from the due date
of the payment.

8. A party which remains in default for five (5) days shall have no right to
vote at any operating committee meeting held during the period of the default but

69
shall be bound by all decisions of the operating committee made during such
period, and the defaulting part's participating interest shall be deemed to be
vested pro-rata in the non-defaulting parties for voting purpose during the
continuation of the default.

9. Where a party fails to pay an amount required to be paid hereunder,
and remains in default for ninety (90) days, the participating interest share of the
defaulting party may be declared forfeit by the non-defaulting parties, unless the
amount due is an advance and the defaulting party provides an irrevocable letter
of credit or other security, acceptable to the operator, for the amount due.

10. When the participating interest share of a defaulting party is declared
forfeit, the operator shall give notice thereof to all the parties, and that share shall
vest rateably, unless otherwise agreed, in the non-defaulting parties without
payment of compensation and the defaulting party shall at its sole expense take
all steps necessary to vest that share accordingly, and the defaulting party hereby
appoints the operator to act as its attorney to execute any and all documents
required to effect such transfer. Notwithstanding the transfer of a defaulting
party's participating interest share in accordance with the foregoing, the
defaulting party shall remain liable for its proportionate share of the
commitments incurred before its rights lapsed.

11. Where a party is in default of payment, the remaining parties shall
advance the operator on demand a share of that payment, in proportion to the
participating interests of those parties. Any payments received from a defaulting
party shall be credited to the accounts of the non-defaulting parties who advanced
funds on behalf of the defaulting party.

7.- MATERIAL AND EQUIPMENT

1. All material and equipment acquired by the operator for petroleum
operations hereunder shall be owned by the parties in undivided shares in the
proportion of their respective participating interests.

2. Except as may be otherwise approved by the operating committee, the
operator shall purchase for the joint account of the parties only such material and
equipment as are reasonably required in the conduct of operation provided for in
approved participation work programmes or revisions thereof, the operator shall
not stockpile material or equipment for future use without the approval of the
operating committee.

3. Jointly acquired material or equipment declared by operator to be
surplus shall be disposed of in such manner as the operating committee may

70
direct; or, if the book value thereof does not exceed. ..U.S. dollars(U.S.
$. .), the operator shall dispose of same in such manner as the Operator shall
deem appropriate; provided, however, that each Party may, if practicable,
separately take or sell and dispose of its interest in such material or equipment or
may by notice in writing, and subject to revocation at will, authorize the operator,
for a period or periods of not more than one (1) year each, to sell such material
and equipment for the account of the party or parties giving such authorization.
Each party shall have the right to purchase, at the prevailing market price in the
area, material or equipment which operator has declared to be surplus and which
operator intends to dispose of on the open market.

4. Subject to the provision of clause 12 of the Contract, upon termination
of this Participation Agreement the operator shall salvage for the jointly-owned
material and equipment which can reasonably be salvaged, to be disposed of as
provided in Article 7 (3) hereof.

8. - RELATIONSHIP OF THE PARTIES AND TAX PROVISIONS

1. The parties declare that it is not their intention by entering into this
Participation Agreement to create or be considered as a partnership or any other
similar entity.

2. Each party shall be responsible for and shall pay its own taxes to the
Kenyan authorities on its operations hereunder.

3. It is recognized that a party hereunder may be subject to the laws of its
place of incorporation in addition to the laws of Kenya. For United States
Federal income tax purposes, each of the parties hereto which is subject to
United States Income Tax laws ("U.S. Party") hereby elects to be excluded from
the application of all of the provisions of Sub-chapter "K", chapter 1, Sub-title
"A", of the United States Internal Revenue Code of 1954, as permitted and
authorized by Section 761 of that Code and the regulations promulgated
thereunder. Should there be any requirement that each U.S. Party evidence this
election, each U.S. Party agrees to execute such documents and furnish such
other evidence as may be required by the United States Federal Internal Revenue
Service. Upon the request of any U.S. Party, the Operator shall provide data
necessary for filing United States tax returns.

9. - SURRENDERS AND TRANSFERS
1. Any party desiring that all of the participation area be surrendered
voluntarily shall notify the other parties in writing accordingly, specifying its

71
reasons thereof, and thereafter:

(a) Each party shall within thirty (30) days after receipt of the notice
inform the other parties in like manner whether it concurs in or opposes the
proposed surrender;

(b) If all the parties concur in the proposed surrender, the participation
area shall be surrendered as soon as possible under the Contract;

(c) If one or more of the parties shall oppose the proposed surrender, the
party or parties desiring to surrender shall, upon request by the opposing parties,
transfer and convey without warranty of title-free and clear of all liens, charges
and encumbrances and without right to compensation, all of its or their interest(s)
in the participation area and material left thereon to said opposing party or
parties, each in the proportion that its or their participating interest(s) hereunder
bear to the sum of the participating interests of all the opposing parties, or as
otherwise agreed by the opposing parties. The transferring party or parties shall
bear-

(i) Its or their participating interest share(s) of costs,
expenses and liabilities incurred hereunder which are attributable
to the participation area for the period prior to the effective date
such transfer of interest;

(ii) Its or their participation interest share(s) of all costs
and expenses incurred by the operator after such date under any
contracts entered into by the operator in execution of a
participation work programme theretofore approved by the
operating committee; and

(iii) Its or their participating interest share(s) of any
accrued obligations under the contract which are not included
rights or other obligations in connection therewith.

(d) A transfer under paragraph (c) above shall be effective as among the
parties thirty (30) days after the opposing parties' receipt of the transferring
party's first mentioned notice proposing surrender. Thereafter until such transfer
has received whatever approvals may be necessary under the provisions of the
Contract or applicable law, the transferring Party or parties shall hold at most
legal, but not equitable, title to the interest (s) transferred for the benefit of the
opposing party or parties. The transferring party or parties receiving the
interest(s) transferred shall execute and deliver such documents and do such
other acts as may be necessary to give legal effect to such transfer, to obtain all
approvals thereof as may be required from the Minister, and otherwise to

72
effectuate the purpose of this paragraph.

(e) Notwithstanding the foregoing, if the operating committee determines
that ... per cent (.............%) or more of the estimated, discovered and
recoverable reserves under the participation area have been produced, no party
shall be allowed to surrender or required transfer of interest in this Participation
Agreement and the Contract without the unanimous consent of all parties.

2. No transfer of any interest under this Participation Agreement and the
Contract shall be made by any party otherwise than in respect of an undivided
interest in all or part of its participating interest in this participation Agreement
and the Contract, and in accordance with the following provisions of this Article
9.

3. If any party shall receive a bona fide offer for the purchase of all or a
portion of an offeree party's participation interest in this Participation Agreement
and the participation area which the offeree party is willing to accept, the offeree
party shall give notice thereof in writing to the other parties:

(a) Such notice shall set forth the identity of the offeror, the terms and
conditions (including monetary and other considerations) offered in good faith,
and all other relevant particulars.

(b) For a period of thirty (30)m days next following the receipt of such
notice, the other parties shall have no option to purchase the entire interest
proposed to be sold on the same terms offered by the offeror, as set forth in the
respective offer.

(c) If more than one of the parties should exercise its right to purchase
said interest, each shall have the right to acquire such interest in the proportion
that the Participating Interest hereunder of such party bears to the sum of the
Participating interests of all the parties exercising such right except as they may
as they may otherwise agree.

(d) If within such a period of thirty (30) days, none of the other parties
shall exercise its rights to purchase said interest, the sale to said offeror may be
made under the terms and conditions set forth in the notice given; provided that
the sale shall be consummated within six (6) months from the date of such notice
and that the sale and any transfer shall be in accordance with the Contract and
applicable law.

(e) For the purpose of this paragraph, an offer to purchase shall also
include an acceptance of an entity's offer sell.

73
4. The limitations of Article 9 (3) shall not apply to transfer of a
participating interest by a party to an affiliate of such party or by the Government
to an appointee, or from an appointee to another appointee, nor shall they apply
to a transfer of a participating interest effected as a result of merger,
consolidation, re-organization or sale of capital stock of the parent company of a
Party.

5. Every transfer of a participating interest in the participation area shall
be made expressly subject to this Participation Agreement and shall include a
corresponding interest in jointly acquired equipment and facilities. No transfer of
an interest hereunder shall be effective unless made by an instrument in writing
duly executed by the parties thereto in accordance with applicable law, and until
the same has received all consents required under this Participation Agreement
and the Contract. A transfer shall provide that the transferor remains liable for
obligations incurred before the date of transfer and such obligations shall in
addition become the obligations of the transferee. Where after the transfer, the
transferee or transferor owns a participating interest of less than five per cent
(5%), they shall be jointly represented.

6. A transfer other than an affiliate on an appointee shall be of sufficient
financial standing to meet its participating interest share of its obligations under
the Contract and this Participation Agreement. In the event of a transfer of a
participating interest to an affiliate of a party the transferor party shall remain
responsible for the full performance by the affiliate of the obligations undertaken
by said party under this Participation Agreement and the Contract, and if such
affiliate ceases to be an affiliate, the participating interest shall be transferred
back to the party.

7. In this Article, transfer means a transfer, assignment, sale or other
disposal of the interest of a party.

10. DISPOSAL OF PRODUCTION

1. Each party shall separately own, take in kind and dispose of its
participating interest share of that portion of the petroleum produced and saved
from the participation area to which the Contractor is entitled under clause 27 of
the Contract.

2. Within six (6) months following the signing of this Participation
Agreement, the parties shall, in accordance with the provisions of the Contract

74
and in light of the gathering and transportation facilities available under the
adopted development plan, in good faith establish set of rules governing the
scheduling, lifting and other necessary provisions for the crude oil offtakes of the
parties, consistent with good international petroleum industry practice, which
shall provide, among other things, such detailed terms and procedures as required
for-

(a) short-term production forecasts;

(b) nomination and calculation of entitlements;
(c) scheduling of deliveries;

(d) lifting tolerances;

(e) underlift, overlift and make-up provisions;
(f) passage of title and risk;

(g) penalties assessable to the Parties which cause shut-in or reductions of
production; and

(h) other related matters.

Whatever is mutually agreed by the Parties shall be deemed to form part
of this Participation Agreement.

The above terms and procedures shall apply separately to each grade of
crude oil that is segregated and separately stored for offtake.

3. The Government may request from time to time that the Contractor
purchase all or part of the Government's participating interest share of crude oil.
The Contractor shall use its best efforts to comply with this request but in the
event that the Contractor is not able to take such crude oil, then the Contractor
will assist the Government in good faith to market such crude oil at the best
price, terms and conditions available in the international market for the sale of
such crude oil.

4. In the event of production of associated natural gas or of any discovery

of natural gas, the parties shall agree upon appropriate procedures for disposal of
any natural gas available under this Participation Agreement and the Contract.

75
11. SOLE RISK OPERATIONS

1. Any party may undertake petroleum operations at sole risk (hereinafter
referred to as "sole risk project") in a participation area, subject to the provisions
of this Article.

2. The following types of sole risk project may be proposed-

(a) the drilling of a well or the deepening, side-tracking, completing,
plugging back, testing or reworking of an existing well drilled for the joint
account of the parties, in order to test a formation in which no jointly-owned well
has been completed as a well producing or capable of producing petroleum;

(b) the installation of production and transportation facilities.

3. The conduct of a project in a development area may not be the subject
of a sole risk notice under this Article until after it has been proposed in complete
form to the operating committee for consideration pursuant to Article 4 hereof
and has not been approved within the period therein provided.

In the event that such project fails to obtain the requisite approval of the
operating committee, then any party may serve notice on the other parties of its
intention to carry out that project at sole risk. The other parties may give
counter-notice that they wish to participate in the project within sixty (60) days
after receipt thereof but, where a drilling rig is on the location and has not been
released, the period is reduced to seventy-two (72) hours after receipt thereof.
The periods set forth in this Article 11 (3) shall be extended for any period of
time mutually agreed by the parties as necessary or desirable for acquiring or
developing additional information on the sole risk project.

4. If all the other parties elect to participate in the project identified in the
roposing party's notice within the period thereof provided, such project is
considered as being approved by the operating committee and the provisions of
Article 4 (8) of this Participation Agreement shall apply.

5. In the event that less than all the parties elect to participate in the
roject, the parties which elected to participate (hereafter referred to as "sole risk
arties") shall be entitled to have the sole risk project carried out.

The interest of each sole risk party in a sole risk project shall be in
roportion to its participation interest in this Participation Agreement, or in such

76

other proportion as the sole risk parties may agree. Any sole risk project shall be
carried out at the sole risk, cost and expense of the sole risk parties in the
proportion of their respective interests.

6. A sole risk project will be carried out by the operator on behalf of the
sole risk parties under the provisions of this participation agreement. No sole
tisk project may be commenced after one hundred and eighty (180) days
following the expiration of the notice period prescribed in Article 11 (3), but the
operator shall commence work as promptly as reasonably possible if the notice
period of seventy two (72) hours, set forth in Article 11 (3), applies. The
operator shall complete the sole risk project with due diligence provided that it
does not jeopardize, hinder or unreasonably interfere with petroleum operations
carried out under the Contract and adopted by the operating committee pursuant
to Article 4 of this Participation Agreement.

The sole risk parties may use for the sole risk project any production,
handling, processing and/or transporting facilities, which are joint property,
subject to a determination by the operating committee as to usage fees,
availability of capacity and production compatibility.

7. In connection with any sole risk project-

(a) the sole risk project will be carried out under the overall supervision
and control of the sole risk parties in lieu of the operating committee;

(b) the computation of costs and expenses of the sole risk project incurred
by the sole risk parties shall be made in accordance with the principles set out in
exhibit"A" attached hereto;

(c) the operator carrying out the sole risk project shall maintain separate
books, records and accounts (including bank accounts) for the sole risk project
which shall be subject to the same right of examination and audit by the sole risk
parties;

(d) the costs and expenses of the sole risk project shall not be reflected in
the statements and billing rendered by the operator for petroleum operations
under the Participation Agreement; and

(e) if the operator is carrying out a sole risk project on behalf of the sole
tisk parties, the operator shall be entitled to request the sole risk parties in
connection with the sole risk project to advance their share of the estimated
expenditure and shall not use joint account funds or be required to use its own
funds for the purpose of paying the costs and expenses of the sole risk project;

77
furthermore the operator shall not be obliged to commence or, having
commenced, to continue the sole risk project unless and until relevant advances
have been received from the sole risk parties.

8. The sole risk parties shall indemnify and hold harmless the other
parties against all actions, claims, demands and proceedings whatsoever brought
by any third party arising out or in connection with the sole risk project and shall
further indemnify the other parties against all damages, costs, losses and
expenses whatsoever directly or indirectly caused to or incurred by them as a
result of anything done or omitted to be done in the course of carrying out such
sole risk project.

9. Subject to the provision of Article 11 (10) below, the sole risk project,
including data and information, is wholly owned by the sole risk parties in
accordance with the provisions of the Contract, but the sole risk parties shall
keep the other parties informed about the project.

In the event that such project results in an increase of production of
petroleum from the participation area, the portion of such increase, which is
available to the Contractor, shall be owned solely by the sole risk parties. Each
of them shall have the right and obligation to take in kind, and separately dispose
of its proportional share of supplementary petroleum production.

10. Any party or parties which are not participating in the sole risk project
may, by giving thirty (30) days' notice to the sole risk parties, become
participants in such project, at any time after the sole risk parties have recovered
from the supplementary petroleum production the following sums of money to
which they are entitled on the project:

In the case of a project under Article 11 (2) (a) hereof.......J per cent
(.......-%) of the Sole Risk cost of such project, plus one hundred per cent (100%)
of the cost of operating such well incurred by the Sole Risk Parties.

In the case of a project under Article 11 (2)(b) hereof.........J per
cent(.......%) of the Sole Risk cost of such project, plus one hundred per cent
(100%) of the cost of operating such facilities.

The value of the supplementary production to which a Sole Risk Party is
entitle shall be the market value in sales at arm's length, determined in
accordance with clause 26 of the Contract.

From and after the election of any party or parties to become participants
in such project, all relevant wells, facilities, equipment and other property

78
appurtenant thereto shall be owned jointly by the participating parties and each of
the participating parties shall be entitled to receive its proportional share of the
supplementary petroleum production.

12. CONFIDENTIALITY
1. All information related to the petroleum operations shall be
confidential and shall not be disclosed to a person other than a party except to-

(a) an affiliate;

(b) the Government and other public authorities to the extent necessary
for the purpose of any applicable law;

(c) a stock exchange to which a party is obliged to make disclosure;

(d) contractors, consultants, legal counsels or arbitrators of a Party, where
disclosure is essential;

(e) a bona fide prospective purchaser of an interest of a Party in the
Contract, but that purchaser shall undertake to treat that information as
confidential;

(f) a lender, where disclosure is essential; or

(g) a person to whom disclosure has been agreed by the Parties .

2. A party making a disclosure to a person described in paragraph(1)(e) or
(f) shall give ten (10) days' written notice thereof to the other parties.

3. The parties shall consult with each other prior to the release of any
public statement or press release, and except to the extent required by law, rule or
regulation of any government authority or stock exchange, no party shall make
any public statement or press release without the approval of all the other parties,
which shall not be unreasonably withheld. The operator shall utilize its best
efforts to co-ordinate all such public statements to the end that all Parties may
effect simultaneous press releases.

4. The obligations of the parties under this Article 12 are continuing
obligations and any party ceasing to be a party to this Agreement shall remain
bound by this Article until this Agreement is no longer in force between any
remaining parties and the Contract has expired.

13. LIABILITY
79
1. The parties shall be severally liable in accordance with their respective
participating interest to third parties.

2. Where the Government has nominated an Appointee, as defined in
clause 28 (1) of the Contract, and the appointee defaults the Government shall be
liable.

3. If because of the operation of the joint and several liability provisions
contained in the Contract, anyone of the Parties hereto shall be required to pay in
full to the Government or any other party, any sum which, if the liability were
several, would be required separately from each of the Parties or from one other
party only, then the Party(ies) shall notify forthwith and request immediate
payment of the Party's(ies') proportionate share according to its Participating
interest. If within ten (10) days from receipt of said notice, the other Party(ies)
shall fail to make payment as provided above such Party (ies) shall be in default
and the provisions of Article 6 above shall apply, this being without prejudice to
any other legal remedies available to the non-defaulting Party(ies) against the
defaulting Party(ies).

14. GOVERNING LAW

This Participation Agreement shall be governed by and be construed in
accordance with the laws of Kenya.

15. ARBITRATION

A dispute under this Participation Agreement shall be referred to
arbitration in accordance with clause 41 of the Contract.

16. FORCE MAJEURE

1. In this Article 16, force majeure means an occurrence beyond the
reasonable control of any of the parties which prevents any of them from
performing their obligations under this Participation Agreement.

2. Where a party is prevented from performing an obligation under this
Participation Agreement by force majeure, that party shall give written notice to
the other Parties, and the obligation of the affected Party shall be suspended for
the period of the force majeure.

80
3. The affected party shall promptly notify the other parties when the
period of force majeure terminates.

4. No Party may claim force majeure as a reason for the failure to timely
pay any monies pursuant to this Participation Agreement.

5. Where any Party disputes the existence of force majeure, that dispute
may be referred to arbitration as provided in clause 44 of the Contract.

17. NOTICES

1. All notices and other communications provided for in this Participation
Agreement shall be made in writing and shall be delivered by hand or sent by
registered airmail, as appropriate, return receipt requested, or by telegram or telex
(with confirmation by mail) to the Parties at the following addresses:

To Minister :

Permanent Secretary,

Ministry of Energy and Regional Development,
P.O. Box 30582,

Nairobi,

Kenya.

Telex : 23094 MINERGY.

To:

2. Notices given by registered airmail shall be deemed received on the
date shown on the return receipt. Notices given by telegram or telex shall be
presumed received on the working day at the place of receipt next following the
time of transmission.

3. Any party may at any time and from time to time change its authorized
representative or its address herein on giving the other Parties ten (10) days
notice in writing to such effect.

18. TERM

1. This Participation Agreement shall come into force on the participation
date and shall remain inn force until-

81
(a) it is terminated by the written consent of all the parties;
(b) all the Participating interests are vested in one Party; or
(c) the expiration or termination of the Contract.

2. Before this Participation Agreement is terminated, there shall be a final
accounting and settlement of the Joint Account.

19. FINAL PROVISIONS

1. Headings are inserted in this Participation Agreement for convenience
and shall not affect the construction for interpretation hereof.

2. This Participation Agreement shall not be amended, modified or
supplemented except by an instrument in writing signed by the parties.

3. Subject to the provisions hereof, this Participation Agreement shall
insure to the benefit of and be binding upon the successors and assignees of the

parties hereto and each of them respectively.

IN WITNESS WHEREOF, the Parties hereto have signed this
Participation Agreement on the day and year first above written.

82
EXHIBIT "A"

ACCOUNTING PROCEDURE
Attached to and made a part of the Participation Agreement.
TABLE OF CONTENTS
Section | - General Provisions
1.1 - Interpretation
1.2 - Statements, billings and adjustments
1.3 - Advances and payments
1.4 — Audits

SECTION 1

GENERAL PROVISIONS

The purpose of this accounting procedure is to establish equitable
methods for determining charges and credits applicable to operations under the
Agreement.

It is the intent of the Parties that no Party shall lose or profit by reason of
its duties and responsibilities as either operator or as non-operator and that no
duplicate charges to the joint account for the same work shall be made.

The parties agree that if any procedure established herein proves unfair or
inequitable to any party, the parties shall meet and in good faith endeavour to
agree on the changes necessary to correct that unfairness or inequity.

1.1. - INTERPRETATION

1.1.1. In this Exhibit-

(i) "the Agreement" means the Participation Agreement of
which this Exhibit forms part,

83
(ii)"the Contract" means the production sharing contract
to which the Agreement is attached

(iii) words and expressions defined in the Agreement, the
Contract and its appendices have the meanings therein ascribed to
them.

1.1.2. In the event of any conflict between the provisions of the
Agreement and this exhibit, the provisions of the Agreement shall prevail.

1.1.3. By mutual agreement between the parties, this accounting
procedure attached to the Agreement may be revised from time to time by an
instrument in writing signed by the parties.

1.2.- STATEMENTS, BILLINGS AND ADJUSTMENTS

1.2.1. The operator shall maintain financial accounts necessary to record
in reasonable details the transactions relating to petroleum operations under the
Agreement which shall be prepared in accordance with generally accepted
standards of the international petroleum industry. The operator shall upon
request by the Party furnish a description of its accounting classifications.

1.2.2. Each party to the Agreement is responsible for preparing its own
accounting and tax reports and paying of its own tax obligations to meet Kenyan
requirements. The operator shall furnish the non-operator(s) with all reports,
statements, billings and accounting documents necessary to maintain their own
accounting records.

1.2.3. The operator shall bill the non-operator(s) on or before the last day
of each month for their proportionate share of expenditure for the preceding
month. Such billings shall be accompanied by statements of all charges and
credits to the joint account, summarized in reasonable detail by appropriate
accounting classifications indicative of the nature thereof, except that items of
controllable material and unusual charges and credits shall be detailed.

1.2.4. The operator shall, upon request by non-operator(s) furnish a
description of such accounting classifications.

1.2.5. Amounts included in the billings shall be expressed in the currency
in which the operator's records are maintained. In the conversion of currencies
when accounting for advances or payments in different currencies as provided for

84
in sub-section 1.3., or any other currency transactions affecting operations under
the Agreement, it is the intent that none of the parties shall experience an
exchange gain or loss at the expense of, or to the benefit of, the other Parties. It is
agreed that any loss or gain to the joint account resulting from the exchange of
currency required for operations under the Agreement or from the translations
required, shall be charged or credited to the joint account. The operator shall
furnish the parties with a description of the procedure applied by the operator to
accomplish said translation or exchange of currencies and provide currency
exchange data sufficient to enable non-operator(s) to translate the billings to the
currency of the non-operator(s) accounts.

1.2.6. Payment of billings by non-operator(s) shall not prejudice the right
of any non-operator(s) to protest or question the correctness thereof; however, all
bills and statements rendered to non-operator(s) by the operator during any year
shall conclusively be presumed to be true and correct after twenty-four (24)
months following the end of any such year, unless within the said twenty-four
(24) month period a non-operator takes written exception thereto and makes
claim on the operator shall be made unless it is made within the same prescribed
period. The provisions of this Sub-section shall not prevent adjustment resulting
from a physical inventory or the joint property or from a third party claim.

1.3.- ADVANCES AND PAYMENT

1.3.1. If operator so requests, non-operator(s) shall advance to the
operator the non-operator(s)' share of estimated cash requirements for the
succeeding month's operation in accordance with Article 6 of the Agreement.
Operator shall make written request for the advance to non-operator(s) at least
twenty (20) days prior to the first banking day of such succeeding month. The
advance shall not be due and payable before the first banking day of the month
for which the advance is requested. The request shall set out the funds in the
currencies to be expended as estimated by the operator to be required. The non-
operator(s) shall on or before the due date make corresponding advances in the
currencies requested by depositing such funds to operator's account at a bank as
may be from time to time designated by the operator.

1.3.2. Should the operator be requested to pay any large sums of money
for operations under the Agreement, which were unforeseen at the time of
providing the non-operator(s) with said monthly estimates of its requirements,
the operator may make a written request of the non-operator(s) for special
advances covering the non-operators' share of such payments. Non-operator(s)
shall advance to operator their share of such advances within fifteen (15) days
after date of such notice.

85
1.3.3. If non-operators' advances exceed their share of actual expenditure,
the next succeeding cash advance, after such determination, shall be reduced
accordingly. However, non-operator(s) may request that excess advances be
refunded. The operator shall make such refund with fifteen (15) days after date
of such notice.

1.3.4. If non-operators' advances are less than their share of actual
expenditure, the deficiency shall, at operator's option, be added to subsequent
cash advance requirements or be paid by non-operator's within fifteen (15) days
following operator's billing to non-operator(s) of such deficiency.

1.3.5. If the operator does not request non-operator(s) as provided in sub-
part 1.3.1., to advance their share of estimated cash requirements, non-operator(s)
shall pay their share of actual expenditure within fifteen (15) days following date
of operator's billing.

1.3.6. Payments of advances or billings shall be made on or before the
due date; and if not so paid, the unpaid balance shall be treated as provided under
Article 6 of the Agreement.

1.4.- AUDITS

1.4.1. A non-operator, upon at least thirty (30) days' advance written
notice to the operator and other non-operator(s), shall have the right at its sole
expenses to audit the joint account and related records for any year or portion
thereof within the twenty-four (24) month period following the end of such year;
however, the conducting of an audit shall not extend the time for the taking of
written exception to and the adjustment of accounts as provided for in sub-part
1.2.5. The operator shall make every reasonable effort to co-operate with the
non-operators, and the non-operators shall make every reasonable effort to
conduct audits in a manner which will result in a minimum of inconvenience to
the operator.

1.4.2. All adjustments resulting from an audit agreed between the
operator and the non-operator conducting the audit shall be rectified promptly in
the joint account by the operator and reported to the other non-operator. Any
unresolved dispute arising in connection with an audit shall be referred to
arbitration in accordance with Article 15 of the Agreement.

1.4.3. Except as otherwise provided in the Contract, the cost of any audit

or verification of the joint account that is for the benefit of all parties shall be
chargeable to the joint account if the parties mutually agree.

86
SECTION 2

CHARGEABLE COSTS, EXPENDITURE AND CREDITS
The operator shall charge the joint account for all those costs and
expenditure necessary to conduct petroleum operations under the agreement

pursuant to the provisions of sub-parts 2.12. inclusive of appendix "B" to the
Contract.

The operator shall credit the joint account for all the proceeds resulting
from petroleum operations under the Agreement pursuant to the provisions of
sub-part 2.31. of appendix "B" to the Contract.

87
